Exhibit 10.4

REVOLVING CREDIT AND GUARANTY AGREEMENT

dated as of May 20, 2008

among

MOVIE GALLERY, INC.,

CERTAIN SUBSIDIARIES OF

MOVIE GALLERY, INC.

as Guarantors,

VARIOUS LENDERS

SOPRIS PARTNERS SERIES A OF SOPRIS CAPITAL PARTNERS, LP

as Arranger,

THE BANK OF NEW YORK,

as Administrative Agent,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 

$100,000,000 Senior Secured First Priority Revolving Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2

1.1. Definitions

   2

1.2. Accounting Terms

   32

1.3. Interpretation, etc.

   32

1.4. Timing of Payment or Performance

   32

SECTION 2. REVOLVING LOANS

   33

2.1. Revolving Loans and Commitments

   33

2.2. Pro Rata Shares; Availability of Funds

   34

2.3. Use of Proceeds

   34

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Revolving Loan
Notes

   35

2.5. Interest on Revolving Loans

   35

2.6. Conversion/Continuation

   37

2.7. Default Interest

   37

2.8. Fees

   38

2.9. Voluntary Prepayments/Commitment Reductions

   38

2.10. Mandatory Prepayments

   39

2.11. Application of Prepayments

   39

2.12. General Provisions Regarding Payments

   39

2.13. Ratable Sharing

   41

2.14. Making or Maintaining Eurodollar Rate Loans

   41

2.15. Increased Costs; Capital Adequacy

   43

2.16. Taxes; Withholding, etc.

   44

2.17. Obligation to Mitigate

   46

2.18. Defaulting Lenders

   47

2.19. Removal or Replacement of a Lender

   48

SECTION 3. CONDITIONS PRECEDENT

   49

3.1. Closing Date

   49

3.2. Conditions to Each Credit Extension

   55

SECTION 4. REPRESENTATIONS AND WARRANTIES

   56

4.1. Organization; Requisite Power and Authority; Qualification

   56

4.2. Equity Interests and Ownership

   56

4.3. Due Authorization

   56

4.4. No Conflict

   56

4.5. Governmental Consents

   57

4.6. Binding Obligation

   57

4.7. Borrowing Base

   57

4.8. Historical Financial Statements and Projections

   58

4.9. No Material Adverse Change

   58

4.10. No Restricted Junior Payments

   58

4.11. Adverse Proceedings, etc.

   58

4.12. Payment of Taxes

   59

4.13. Properties

   59

 

i



--------------------------------------------------------------------------------

4.14. Environmental Matters

   59

4.15. No Defaults

   60

4.16. Material Contracts

   60

4.17. Governmental Regulation

   60

4.18. Margin Stock

   60

4.19. Employee Matters

   61

4.20. Employee Benefit Plans

   61

4.21. Certain Fees

   62

4.22. Solvency

   62

4.23. Compliance with Statutes, etc.

   62

4.24. Disclosure

   62

4.25. Patriot Act

   63

SECTION 5. AFFIRMATIVE COVENANTS

   63

5.1. Financial Statements and Other Reports

   63

5.2. Existence

   68

5.3. Payment of Taxes and Claims

   68

5.4. Maintenance of Properties

   68

5.5. Insurance

   69

5.6. Books and Records; Inspections

   69

5.7. Lenders Meetings

   69

5.8. Compliance with Laws

   70

5.9. Environmental

   70

5.10. Subsidiaries

   71

5.11. Additional Material Real Estate Assets

   72

5.12. Interest Rate Protection

   72

5.13. Further Assurances

   72

5.14. Miscellaneous Covenants

   73

SECTION 6. NEGATIVE COVENANTS

   73

6.1. Indebtedness

   74

6.2. Liens

   76

6.3. No Further Negative Pledges; Negative Pledge

   78

6.4. Restricted Junior Payments

   78

6.5. Restrictions on Subsidiary Distributions

   79

6.6. Investments

   80

6.7. Financial Covenants

   81

6.8. Fundamental Changes; Disposition of Assets; Acquisitions

   81

6.9. Disposal of Subsidiary Interests

   83

6.10. Sales and Lease-Backs

   83

6.11. Transactions with Shareholders and Affiliates.

   83

6.12. Conduct of Business

   84

6.13. Amendments or Waivers of Organizational Documents

   84

6.14. Amendments or Waivers of the Second Lien Credit Documents

   84

6.15. Amendments or Waivers of the First Lien Term Credit Documents

   84

6.16. Fiscal Year

   85

6.17. Real Estate Guarantors Covenants

   85

 

ii



--------------------------------------------------------------------------------

SECTION 7. GUARANTY

   86

7.1. Guaranty of the Obligations

   86

7.2. Contribution by Guarantors

   87

7.3. Payment by Guarantors

   87

7.4. Liability of Guarantors Absolute

   88

7.5. Waivers by Guarantors

   90

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   90

7.7. Subordination of Other Obligations

   91

7.8. Continuing Guaranty

   91

7.9. Authority of Guarantors or Borrower

   91

7.10. Financial Condition of Borrower

   91

7.11. Bankruptcy, etc.

   92

7.12. Discharge of Guaranty Upon Sale of Guarantor

   92

SECTION 8. EVENTS OF DEFAULT

   92

8.1. Events of Default

   92

SECTION 9. AGENTS

   95

9.1. Appointment of Agents

   95

9.2. Powers and Duties

   96

9.3. General Immunity

   96

9.4. Agents Entitled to Act as Lender

   97

9.5. Lenders’ Representations, Warranties and Acknowledgment

   98

9.6. Right to Indemnity

   98

9.7. Successor Administrative Agent and Collateral Agent

   98

9.8. Collateral Documents and Guaranty

   100

9.9. Intercreditor Agreement

   100

9.10. Withholding Taxes

   101

SECTION 10. MISCELLANEOUS

   101

10.1. Notices

   101

10.2. Expenses

   102

10.3. Indemnity

   103

10.4. Set-Off

   104

10.5. Amendments and Waivers

   104

10.6. Successors and Assigns; Participations

   106

10.7. Independence of Covenants

   110

10.8. Survival of Representations, Warranties and Agreements

   110

10.9. No Waiver; Remedies Cumulative

   110

10.10. Marshalling; Payments Set Aside

   110

10.11. Severability

   110

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   110

10.13. Headings

   111

10.14. APPLICABLE LAW

   111

10.15. CONSENT TO JURISDICTION

   111

10.16. WAIVER OF JURY TRIAL

   111

10.17. Confidentiality

   112

10.18. Usury Savings Clause

   113

10.19. Counterparts

   113

 

iii



--------------------------------------------------------------------------------

10.20. Effectiveness

   113

10.21. Patriot Act

   113

10.22. Electronic Execution of Assignments

   113

10.23. Post-Closing Actions

   114

10.24. No Fiduciary Duty

   114

 

iv



--------------------------------------------------------------------------------

APPENDICES:

  A   

Revolving Commitments

  B   

Notice Addresses

SCHEDULES:

  1    Fiscal Years   3.1(g)(i)    Closing Date Mortgaged Properties   4.1   
Jurisdictions of Organization and Qualification   4.2    Equity Interests and
Ownership   4.8    Certain Disclosures   4.13    Real Estate Assets   4.16   
Material Contracts   6.1    Certain Indebtedness   6.2    Certain Liens   6.5   
Certain Restrictions on Subsidiary Distributions   6.6    Certain Investments  
6.11    Certain Affiliate Transactions   10.23    Post-Closing Actions

EXHIBITS:

  A-1   

Funding Notice

  A-2   

Conversion/Continuation Notice

  B   

Revolving Loan Note

  C   

Compliance Certificate

  D   

Borrowing Base Certificate

  E   

Assignment Agreement

  F   

Certificate Re Non-bank Status

  G-1   

Closing Date Certificate

  G-2   

Solvency Certificate

  H   

Counterpart Agreement

  I   

Pledge and Security Agreement

  J   

Mortgage

  K   

Landlord Waiver and Consent Agreement

  L   

Intercompany Note

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AND GUARANTY AGREEMENT

REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of May 20, 2008, by and among
MOVIE GALLERY, INC., a Delaware corporation (“Borrower”), CERTAIN SUBSIDIARIES
OF BORROWER, as Guarantors, the Lenders party hereto from time to time,, SOPRIS
PARTNERS SERIES A OF SOPRIS CAPITAL PARTNERS, LP, as Arranger (“Arranger”), THE
BANK OF NEW YORK, as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Collateral Agent (together with its permitted successors in
such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Credit Parties had previously entered into a First Lien and
Guaranty Agreement, dated of March 8, 2007 (as amended prior to the date hereof,
the “Existing First Lien Credit Agreement”), with the lenders party thereto (the
“Senior Term Lenders”), Goldman Sachs Credit Partners L.P. (“GSCP”) as
administrative agent and as syndication agent, and Wachovia Bank, National
Association as Collateral Agent and as documentation agent, pursuant to which
the Senior Term Lenders had extended certain credit facilities to Credit Parties
in an aggregate initial amount of $725,000,000, consisting of $600,000,000
aggregate principal amount of Term Loans, $100,000,000 aggregate principal
amount of Revolving Commitments and $25,000,000 aggregate principal amount of
Synthetic LC Commitments (as defined in the Existing First Lien Credit
Agreement);

WHEREAS, on October 16, 2007 (the “Petition Date”), Credit Parties filed
voluntary petitions for relief commencing cases (collectively, the “Cases”)
under Chapter 11 of the Bankruptcy Code with the Bankruptcy Court;

WHEREAS, the Credit Parties, as Debtors, had previously entered into a Secured
Super-Priority Debtor in Possession Credit and Guaranty Agreement, dated of
October 16, 2007 (as amended, the “DIP Credit Agreement”), with the lenders
party thereto, GSCP as syndication agent and as documentation agent, and The
Bank of New York as administrative agent and as Collateral Agent, pursuant to
which the lenders thereunder had extended certain credit facilities to the
Debtors in an aggregate amount not to exceed $150,000,000, consisting of
$100,000,000 aggregate principal amount of “Term Loans” (as defined in the DIP
Credit Agreement) and $50,000,000 aggregate principal amount of “Revolving
Commitments” (as defined in the DIP Credit Agreement), the proceeds of which
were used, among other things, to refinance the Obligations under the Existing
First Lien Credit Agreement in respect of Revolving Loans, Swing Line Loans and
Letters of Credit (all as defined therein);

WHEREAS, on April 10, 2008, the Bankruptcy Court confirmed the Debtors’ Second
Amended Joint Plan of Reorganization of Movie Gallery, Inc. and Its Debtor
Subsidiaries Under Chapter 11 of the Bankruptcy Code (as amended, supplemented
or modified from time to time, together with any “Plan Supplement” (as defined
in the Plan), the “Plan”);



--------------------------------------------------------------------------------

WHEREAS, as part of the implementation of the Plan, Borrower, the Senior Term
Lenders and the Senior Term Administrative Agent are amending and restating the
Existing First Lien Credit Agreement pursuant to which the Senior Term Lenders
have agreed, or otherwise are required pursuant to the Plan, to extend certain
credit facilities to the Credit Parties in an aggregate amount not to exceed
$626,488,750, consisting of $602,988,750 aggregate principal amount of Senior
Term Loans, and $23,500,000 aggregate principal amount of Synthetic LC
Commitments (as defined in the Existing First Lien Credit Agreement, plus
payment-in-kind interest and other principal increases;

WHEREAS, as part of the implementation of the Plan, Borrower has requested the
Lenders to enter into this Agreement pursuant to which the Lenders have agreed
to extend a revolving credit facility to the Credit Parties in an aggregate
amount not to exceed $100,000,000 in aggregate principal amount of Revolving
Loans, to be used (i) to fund the transactions contemplated by the Plan,
including the refinancing of the DIP Credit Facility Obligations, and the
payment of administrative fees and other fees and expenses relating to the
Debtors’ exit from Chapter 11 bankruptcy protection, (ii) to pay certain other
fees and expenses relating to the credit facilities established hereunder and
(iii) and for general corporate purposes of Borrower and its Subsidiaries;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries (including the Real Estate
Guarantors) and 65% of all the Equity Interests of each of its Foreign
Subsidiaries, and Borrower has formed the Real Estate Guarantors for purposes of
holding Leasehold Property; and

WHEREAS, Guarantors (including the Real Estate Guarantors) have agreed to
guarantee the obligations of Borrower hereunder and to secure their respective
Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on substantially all of their respective assets, including
a pledge of all of the Equity Interests of each of their respective Domestic
Subsidiaries and 65% of all the Equity Interests of each of their respective
Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an

 

-2-



--------------------------------------------------------------------------------

average British Bankers Association Interest Settlement Rate (such page
currently being page number 3740 or 3750, as applicable) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by Administrative Agent to be
the offered rate on such other page or other service which displays an average
British Bankers Association Interest Settlement Rate for deposits (for delivery
on the first day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the offered quotation rate to
first class banks in the London interbank market by JPMorgan Chase Bank for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of Administrative Agent, in its capacity as a Lender, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened against or
adversely affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of Administrative Agent and Collateral Agent.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.13.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Revolving Credit and Guaranty Agreement, dated as of
May 20, 2008, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Revolving Loan is to be determined, or (ii) any category of extensions of credit
or other assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

“Arranger” as defined in the preamble hereto.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor Subsidiary), in one
transaction or a series of transactions, of all or any part of Borrower’s or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
Borrower’s Subsidiaries, other than (i) inventory (or other assets) sold, leased
or licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued), and (ii) sales, leases or licenses out of other assets for
aggregate consideration of less than $2,000,000 in the aggregate during any
Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

 

-4-



--------------------------------------------------------------------------------

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Availability” means, at any time of calculation, the amount by which (a) the
Borrowing Base exceeds (b) the outstanding aggregate amount of all Obligations.

“Availability Reserve” means each of: (a) if and to the extent not otherwise
reflected in the calculation of the Net Retail Value of Eligible Inventory, a
reserve in an amount to be established by the Administrative Agent in its sole
discretion with respect to rental payments or other charges arising under leases
relating to, or licenses for the use of, any Credit Party’s leased premises or
other Collateral locations located in jurisdictions in which a landlord,
warehouseman, or third party processor has statutory rights to the Collateral,
and for which the Credit Party has not delivered to the Administrative Agent a
landlord’s waiver in form and substance reasonably satisfactory to the
Administrative Agent; (b) a shrink reserve in an amount to be established by the
Administrative Agent in its sole discretion based on historical shrink results;
(c) a gift certificate reserve in an amount equal to fifty percent (50%) of the
gift certificates and gift cards issued by the Credit Parties outstanding on the
date the reserve is determined; (d) a layaway reserve equal to one hundred
percent (100%) of the Credit Parties’ layaway liabilities; (e) reserves for any
past due sales taxes payable by any Credit Party; (f) any reserves which
Administrative Agent may reasonably require from time to time pursuant to this
Agreement; (g) $12,500,000 (or such lesser amount as Administrative Agent may
establish in its discretion from time to time) and (h) such other reserves as
the Administrative Agent deems necessary in its commercially reasonable judgment
as a result of (x) negative forecasts or trends in the Credit Parties’ business,
industry, prospects, profits, operations or financial condition or (y) other
issues, circumstances or facts that could otherwise negatively affect the Credit
Parties, their business, prospects, profits, operations, industry, financial
condition or assets.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia, Richmond Division, or any other court having competent
jurisdiction over the Cases.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Revolving Loan bearing interest at a rate determined by
reference to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

-5-



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrowing Base” means the sum of (a) eighty-five percent (85%) of aggregate
outstanding Eligible Accounts Receivable, less the amount, if any, of the
Dilution Reserve for Trade Accounts Receivable, plus (b) eighty-five percent
(85%) of aggregate outstanding Eligible Credit Card Receivables, less the
amount, if any, of the Dilution Reserve for Credit Card Receivables, plus
(c) eighty-five percent (85%) of the Net Retail Liquidation Value of Eligible
Inventory, plus (d) eighty-five percent (85%) of the Net Retail Liquidation
Value of aggregate outstanding Eligible Documentary Letters of Credit Inventory,
less (e) any applicable Availability Reserves. Standards of eligibility and
reserves may be revised and adjusted from time to time by the Administrative
Agent in its reasonable discretion, with any such revisions and adjustments to
be effective upon the earlier of the date of the next Borrowing Base Certificate
required to be delivered pursuant to the terms of this Agreement or ten
(10) Business Days after delivery to the Borrower of written notice thereof.

“Borrowing Base Certificate” means a certificate demonstrating the calculation
of the Borrowing Base, in substantially the form of Exhibit D.

“Budget” means the business plan and projected operating budget by the Credit
Parties, dated March 31, 2008 (which includes income statements, balance sheets,
cash flow statements, and a line item for “total available liquidity”), on (i) a
monthly basis for the then-current Fiscal Year and (ii) on a quarterly basis for
the then-current Fiscal Year and through the next succeeding two Fiscal Years
(but in no event through a date that is later than the Term Loan Maturity Date),
and setting forth the anticipated uses of the Commitments, and which shall
provide for the payment of the fees and expenses relating to the Commitments,
ordinary course administrative expenses, and working capital and other general
corporate needs, in form satisfactory to Administrative Agent (it being
understood and agreed that the form of the Budget dated March 31, 2008 provided
to Administrative Agent on or prior to the Closing Date is acceptable to
Administrative Agent).

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that is incorporated, organized or
otherwise established under the laws of Canada or any political subdivision of
Canada.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

-6-



--------------------------------------------------------------------------------

“Cases” as defined in the recitals hereto.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s and (vi) solely in respect of the cash management activities of
Subsidiaries of Borrower organized under the laws of Canada or any province or
territory thereof, equivalents to the investments described in clause (i) above
to the extent guaranteed by the full faith and credit of the government of
Canada and equivalents of investments described in clauses (iii) and (iv) above
issued, accepted or offered by the local office of any commercial bank organized
under the laws of Canada, or any province or territory thereof of such Canadian
Subsidiary, which bank has combined capital and surplus of not less than
$1,000,000,000.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Closing Date” means the date on which the conditions to effectiveness of this
Agreement under Section 3.1 and Section 3.2 are satisfied or otherwise waived in
accordance with the terms of this Agreement.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.1(g).

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests (but limited to 65% of such interests in Foreign
Subsidiaries as and to the extent set forth in the Pledge and Security
Agreement) and all monies and other property of any kind received on account
thereof) in which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

 

-7-



--------------------------------------------------------------------------------

“Collateral Agent” as defined in the preamble hereto

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
the Closing Date, by and among the Collateral Agent, the First Lien Term Loan
Administrative Agent, the Administrative Agent and the Company, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents, in each case in order to grant to the Collateral
Agent, for the benefit of Secured Parties, or perfect, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Administrative Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confirmation Order” means the order by the Bankruptcy Court entered on
April 10, 2008 confirming the Plan.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to (x) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense
(determined in accordance with GAAP), (b) provisions for taxes based on income,
(c) total depreciation expense, (d) total amortization expense (excluding Rental
Items amortization, except for one time and incremental charges resulting from
changes in estimates and accounting principles), (e) losses from Hedge
Agreements, (f) losses from discontinued operations, (g) losses from changes in
estimates and accounting principles (including subsequent changes related to a
change in the salvage value of rental inventory), (h) fees and costs associated
with the early extinguishment of debt, (i) fees and other expenses made or
incurred in connection with the transactions contemplated hereby that are paid
or accounted for (without duplication) within 180 days of the Closing Date,
(j) reasonable fees or expenses relating to any issuance of Equity Interests,
permitted Investments, Permitted Acquisitions or Indebtedness, whether or not
such transaction is consummated, to the extent deducted in computing
Consolidated Net Income, (k) with respect to any period (including any Fiscal
Quarter) during Fiscal Year 2008, costs and expenses actually incurred resulting
from administrative expenses paid with respect to the Cases for professional
fees and expenses and costs and expenses with respect to severance obligations
and/or employee retention plans adopted by the Borrower and approved by the
Bankruptcy Court prior to the Closing Date; (l)

 

-8-



--------------------------------------------------------------------------------

with respect to any period (including any Fiscal Quarter) during Fiscal Year
2008, amounts paid as cure payments or similar costs in connection with
executory contracts assumed during the Cases or as part of the Plan,
(m) non-recurring costs, losses and restructuring charges, in each case
associated with general and administration costs in connection with the
implementation and management of Real Estate Guarantors, (n) costs or losses
resulting directly from store closures, lease terminations and liquidations of
associated inventory which, in each case, commenced prior to the Plan Effective
Date, (o) costs and expenses with respect to severance obligations and/or
employee retention plans not to exceed $5,000,000 in the aggregate from and
after the Closing Date, (p) other non-Cash charges reducing Consolidated Net
Income (excluding any such non-Cash charge to the extent that it represents an
accrual or reserve for potential Cash charge in any future period or
amortization of a prepaid Cash charge that was paid in a prior period),
(q) non-recurring losses not to exceed $10,000,0000 in the aggregate from and
after the Closing Date or (r) non-recurring costs, losses and restructuring
charges, in each case associated with general and administrative costs (but in
no event including costs associated with store openings, closings and
relocations) in connection with consolidating the operations of the Movie
Gallery division and the Hollywood division not to exceed $10,000,000 in the
aggregate from and after the Closing Date, minus (y) to the extent increasing
Consolidated Net Income, the sum, without duplication, of amounts for (a) gains
from Hedge Agreements, (b) income from discontinued operations, (c) income from
changes in accounting principles (including subsequent changes related to a
change in the salvage value of rental inventory), (c) gains resulting from
liquidations of inventory commenced prior to the Plan Effective Date, (d) other
non-Cash gains increasing Consolidated Net Income for such period (excluding any
such non-Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period) and (e) non-recurring gains
not to exceed $10,000,0000 in the aggregate from and after the Closing Date. For
all purposes of this Agreement, Consolidated Adjusted EBITDA shall equal
$2,385,193 for the second Fiscal Quarter of 2007; $18,038,950 for the third
Fiscal Quarter of 2007; $44,312,703 for the fourth Fiscal Quarter of 2007; and
$56,473,694 for the first Fiscal Quarter of 2008.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries (but shall
in any event exclude the purchase or acquisition of assets pursuant to a
Permitted Acquisition).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized

 

-9-



--------------------------------------------------------------------------------

interest) of Borrower and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements, but excluding, however,
any amount not payable in Cash and any amounts referred to in Section 2.12(e)(i)
of the First Lien Term Credit Agreement payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding the
effects of any of the following, (ii) (a) the income (or loss) of any Person
(other than a Subsidiary of Borrower) in which any other Person (other than
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to Borrower or
any of its Subsidiaries by such Person during such period, (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of
Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any (A) net extraordinary gains or (B) net extraordinary losses.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities
(which may be a negative number).

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

-10-



--------------------------------------------------------------------------------

“Credit Card Issuer” means any person (including, without limitation, a bank)
(other than any Credit Party or any of their Affiliates) who issues or whose
members issue credit cards, including, without limitation, MasterCard or VISA
bank credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other bank or
non-bank credit or debit cards.

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing, transfer or payment procedures with respect to
sales transactions of any Credit Party involving credit cards or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means collectively, (a) all present and future rights
of a Credit Party to payment from any Credit Card Issuer, Credit Card Processor
or other third party arising from sales of goods or rendition of services to
customers who have purchased such goods or services using a credit or debit card
and (b) all present and future rights of a Credit Party to payment from any
Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts (as defined in the UCC) arising pursuant
to the sale of goods or rendition of services to customers who have purchased
such goods or services using a credit card or a debit card.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Collateral Agency Agreement, the Intercreditor
Agreement and all other documents, instruments or agreements executed and
delivered by a Credit Party for the benefit of any Agent or any Lender in
connection herewith.

“Credit Extension” means the making of a Revolving Loan.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

“Debtors” means Borrower and each Guarantor that was a debtor in the Cases.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.

 

-11-



--------------------------------------------------------------------------------

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Revolving Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Revolving Loans in accordance with the terms of Section 2.9
or Section 2.10 or by a combination thereof) and (b) such Defaulting Lender
shall have delivered to Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Revolving Commitments, and (iii) the date on which Borrower,
Administrative Agent and Requisite Lenders waive all Funding Defaults of such
Defaulting Lender in writing.

“Defaulted Loan” as defined in Section 2.18.

“Defaulting Lender” as defined in Section 2.18.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Dilution Percentage” means, as of any date of determination, a percentage,
based upon the experience of the immediately preceding 52- or 53-week period
corresponding to the determination of the then current Fiscal Year, that is the
result of dividing the dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits or other dilutive items with respect to the
Accounts of the Credit Parties for such period by (b) the Credit Parties’ gross
sales of Inventory during such period (excluding intercompany sales).

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts Receivable or Eligible
Credit Card Receivables, as the case may be, by one percentage point for each
percentage point by which the Dilution Percentage exceeds five percent (5%).

“DIP Credit Agreement” as defined in the recitals hereto.

“DIP Credit Facility Obligations” means the “Obligations” as defined in the DIP
Credit Agreement.

“Disclosed Matter” means the existence or occurrence of any matter which has
been disclosed by Borrower in any filing made by Borrower with the Securities
and Exchange Commission prior to the Closing Date and after December 31, 2007
(including disclosures regarding financial performance or condition as set forth
in any Form 10-K or Form 10-Q during such period); provided, that no matter
shall constitute a “Disclosed Matter” to the extent it shall prove to be, or
shall become, materially more adverse to Borrower and its Subsidiaries taken as
a whole or to the Lenders than it would have reasonably appeared to be on the
basis of the disclosure contained in any of the documents referred to above in
this definition.

 

-12-



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date (as defined
in the First Lien Term Credit Agreement).

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, neither Borrower nor any of its
Subsidiaries shall be an Eligible Assignee.

“Eligible Accounts Receivable” means the gross amount of Trade Accounts
Receivable that are subject to a valid, first priority and fully perfected
security interest in favor of the Collateral Agent, on behalf of the Lenders,
which conform to the warranties contained herein and which, at all times,
continue to be acceptable to the Administrative Agent in the exercise of its
reasonable business judgment, less, without duplication, the sum of: (a) any
returns, discounts, claims, credits, finance or service charges and allowances
of any nature (whether issued, owing, granted, claimed or outstanding), and
(b) reserves for any such Trade Accounts Receivable that arise from or are
subject to or include: (i) sales to the United States of America, any state or
other governmental entity or to any agency, department or division thereof,
except for any such sales as to which such Credit Party has complied with the
Assignment of Claims Act of 1940 or any other applicable statute, rules or
regulation, to the Administrative Agent’s satisfaction in the exercise of its
reasonable business judgment; (ii) foreign sales, other than sales which
otherwise comply with all of the other criteria for eligibility hereunder and
are (x) secured by letters of credit (in form and substance reasonably
satisfactory to the Administrative Agent) issued or confirmed by, and payable
at, banks having a place of business in the United States of America, or (y) to
customers residing in Canada provided such Accounts do not exceed Twenty-Five
Thousand Dollars ($25,000) in the aggregate at any one time; (iii) Accounts (as
defined in the UCC) that remain unpaid more than ninety (90) days from the date
when first due; (iv) contra accounts; (v) sales to any other Credit Party or any
Affiliate of a Credit Party; (vi) bill and hold (deferred shipment) or
consignment sales; (vii) sales to any customer which is: (A) insolvent, (B) the
debtor in any bankruptcy, insolvency, arrangement, reorganization, receivership
or similar proceedings under any federal or state law, (C) negotiating, or has
called a meeting of its

 

-13-



--------------------------------------------------------------------------------

creditors for purposes of negotiating, a compromise of its debts, or (D) or has
a credit rating or financial reputation unacceptable to the Administrative
Agent; (viii) all sales to any customer if fifty percent (50%) or more of the
aggregate dollar amount of all outstanding invoices to such customer are unpaid
more than ninety (90) days from the date when first due; (ix) pre-billed
receivables and receivables arising from progress billing; (x) an amount
representing, historically, returns, discounts, claims, credits, allowances and
applicable terms; (xi) sales not payable in United States currency.

“Eligible Credit Card Receivables” means the gross amount of Credit Card
Receivables that are subject to a valid, exclusive first priority and fully
perfected security interest in favor of the Collateral Agent on behalf of the
Lenders, less, without duplication, the sum of (a) any returns, discounts,
claims, credits and allowances of any nature (whether issued, owing, granted or
outstanding), (b) Credit Card Receivables that remain unpaid for more than five
(5) days from the date of the transaction, and (c) reserves for amounts
representing, historically, returns, discounts, claims, credits, allowances and
applicable terms.

“Eligible Documentary Letters of Credit Inventory” means that portion of
Inventory (without duplication of Eligible Inventory), the purchase of which is
supported by a documentary letter of credit having an initial expiry of sixty
(60) days or less; provided, that:

(a) Such Inventory shall be deemed to be Eligible Inventory, regardless of the
fact that it would otherwise be excluded from Eligible Inventory solely because
it is not present in the United States of America, and/or is in the possession
of third-parties who have not executed a notice of security interest in favor of
Collateral Agent, for the benefit of the Lenders;

(b) The documentary letter of credit which relates to such shipment names
Administrative Agent as consignee of the subject Inventory and Administrative
Agent or Issuing Bank has control over the documents which evidence ownership of
the subject Inventory (such as by providing Administrative Agent a customs
brokers agreement in form and substance satisfactory to Administrative Agent);

(c) Such Inventory has not yet been delivered to such Credit Party’s warehouse
and has been in transit from the applicable foreign location for no more than
forty-five (45) calendar days;

(d) The aggregate amount of such Inventory, at any one time, does not exceed
five percent (5%) of Availability;

(e) Such Inventory is fully insured against all risks, and a policy or
certificate of such insurance, in form and substance acceptable to
Administrative Agent, with an endorsement naming Administrative Agent as loss
payee, is delivered to Administrative Agent; and

(f) All the terms and conditions applicable to such documentary Letters of
Credit are satisfactory to Administrative Agent in its sole discretion.

 

-14-



--------------------------------------------------------------------------------

“Eligible Inventory” mean the gross amount of Inventory (other than Inventory
received on consignment) that is subject to a valid, exclusive, first priority
and fully perfected security interest in favor of the Collateral Agent, on
behalf of the Lenders, and which conforms to the warranties contained herein and
which, at all times, continues to be acceptable to the Administrative Agent in
the exercise of its reasonable business judgment, less, without duplication, any
(a) work-in-process, (b) supplies and raw materials (other than raw materials in
an aggregate amount not to exceed Fifty Thousand Dollars ($50,000)),
(c) Inventory not present in the United States of America, (d) Inventory
returned or rejected by any of the Credit Party’s customers (other than goods
that are undamaged and resalable in the normal course of business) and goods to
be returned to a Credit Party’s suppliers, (e) Inventory in transit to third
parties (other than (i) with respect to Rental Items, customers, and (ii) a
Credit Party’s agents or warehouses), or in the possession of a warehouseman,
bailee, third party processor, or other third party, unless such warehouseman,
bailee or third party has executed a notice of security interest agreement (in
form and substance satisfactory to the Administrative Agent) and the Collateral
Agent shall have a First Priority perfected security interest in such Inventory,
and (f) any reserves required by the Administrative Agent in its reasonable
discretion, including reserves for special order goods, discontinued,
slow-moving (as that term applies in the Credit Parties’ business) and obsolete
Inventory (which will not include Rental Items with respect to video or game
formats that are no longer manufactured so long as there is reasonable demand
therefor from the Credit Parties’ customers), market value declines, bill and
hold (deferred shipment), consignment sales, shrinkage and any applicable
customs, freight, duties and Taxes.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Borrower or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

-15-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under

 

-16-



--------------------------------------------------------------------------------

Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.

“Eurodollar Rate Loan” means a Revolving Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Properties” means the properties located at 404 Third Avenue, NW,
Aliceville, Alabama and 1311 Woodmount, Tuscumbie, Alabama, collectively.

“Existing First Lien Credit Agreement” as defined in the recitals hereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Fee Letter” means the Letter Agreement, dated the Closing Date, among Borrower,
Arranger and Administrative Agent.

 

-17-



--------------------------------------------------------------------------------

“Financial Covenants” means the covenants set forth in Section 6.7 of the First
Lien Term Credit Agreement and any covenants in replacement thereof (or
otherwise based upon Borrower’s and its Subsidiaries’ financial performance)
included in any refinancing of the Indebtedness under the First Lien Term Credit
Agreement permitted under this Agreement and the Intercreditor Agreement.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or (if such officer has been duly appointed in
accordance with the Organizational Documents of Borrower) the chief accounting
officer of Borrower that such financial statements fairly present, in all
material respects, the financial condition of Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“First Lien Term Administrative Agent” means the “Administrative Agent” as
defined in the First Lien Term Credit Agreement.

“First Lien Term Credit Agreement” means the Amended and Restated First Lien
Credit and Guaranty Agreement, dated as of March 8, 2007, as amended and
restated as of May 20, 2008, by and among the Credit Parties, the lenders party
thereto from time to time, Wilmington Trust Company, as Administrative Agent,
and Deutsche Bank Trust Company Americas, as Collateral Agent.

“First Lien Term Credit Documents” means the “Credit Documents” as defined in
the First Lien Term Credit Agreement.

“First Lien Term Loans” means term loans in an aggregate principal amount of
$626,700,000 outstanding on the Closing Date under the First Lien Term Credit
Agreement.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means each 13 week period after the end of the Fiscal Year
except the last period in Fiscal Year 2007 and in Fiscal Year 2012, which shall
be a 14 week period.

“Fiscal Year” means any 52 week period ending on the first Sunday following
December 30, except for 2007 and 2012, respectively, which shall be a 53 week
period ending January 6, 2008 and January 6, 2013, respectively (as set forth in
Schedule 1 hereto); references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending
on the first Sunday following December 30 of such calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

-18-



--------------------------------------------------------------------------------

“Funding Default” as defined in Section 2.18.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Game Crazy” means the Borrower’s business, operations and locations, including
www.gamecrazy.com, which, taken together, constitutes the Borrower’s “Game
Crazy” business segment, and shall include all Equity Interests of any
Subsidiary owning Game Crazy assets and properties and the assets and properties
(tangible and intangible, real and personal) related to, or used in connection
with, such segment. The “Game Crazy” segment includes the business, operations
and locations within Hollywood Video stores as well as freestanding locations.

“Game Crazy IPO” means any underwritten public offering by Borrower of its and
any other Credit Party’s common Equity Interests in a Subsidiary formed to hold
all the Game Crazy assets and properties pursuant to a registration statement
filed with the Securities and Exchange Commission in accordance with the
Securities Act.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Borrower and each Domestic Subsidiary of Borrower
(including, the Real Estate Guarantors) and, at the election of Borrower and
upon compliance with Section 5.10, Movie Gallery Canada.

“Guarantor Subsidiary” means each Guarantor other than Borrower.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

-19-



--------------------------------------------------------------------------------

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to Administrative
Agent.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the Fiscal Years
ended January 1, 2006 and December 31, 2006, consisting of balance sheets and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such Fiscal Years, (ii) the unaudited financial statements of Borrower
and its Subsidiaries as at the most recent Fiscal Quarter ending 45 days or more
prior to the Closing Date, consisting of a balance sheet and the related
consolidated statements of operations, stockholders’ equity and cash flows for
the three-, six-or nine- fiscal month period, as applicable, ending on such
date, and (iii) the unaudited financial statements of Borrower and its
Subsidiaries as of the most recent fiscal month ending 30 days or more prior to
the Closing Date, consisting of a balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows for such month;
and, in the case of clauses (i), (ii) and (iii), certified by the chief
financial officer of Borrower that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Inactive Entities” means (a) the following entities in which Movie Gallery US,
LLC, a Guarantor, has an ownership interest as of the Closing Date: DVDStation,
Inc. and Echo, LLC; and (b) the following entity in which Borrower and Movie
Gallery US, LLC, a Guarantor, have an ownership interest as of the Closing Date:
Movie Gallery Mexico Inc., S. de R.L. de C.V.

“Increased-Cost Lenders” as defined in Section 2.19.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases

 

-20-



--------------------------------------------------------------------------------

that is properly classified as a liability on a balance sheet in conformity with
GAAP; (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) Disqualified Equity Interests, (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (ix) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause
(ix) above; and (xi) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall (x) obligations under any
Interest Rate Agreement and any Currency Agreement be deemed “Indebtedness” for
any purpose under Section 6.7 and (y)(A) deferred compensation arrangements or,
(B) severance obligations payable over time be deemed to be “Indebtedness”
hereunder.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto (it being agreed that, such counsel fees
and expenses shall be limited to one primary counsel, and any additional special
and local counsel in each appropriate jurisdiction, for the Indemnitees, except
in the case of actual or potential conflicts of interest between or among the
Indemnitees), and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this

 

-21-



--------------------------------------------------------------------------------

Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions or the
use or intended use of the proceeds thereof, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty)); (ii) the
statements contained in the commitment letter delivered by any Lender to
Borrower with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
L evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of March 8, 2007, as amended and restated as of the Closing
Date, among the Collateral Agent, Borrower and the Second Lien Collateral Agent.

“Interest Payment Date” means with respect to (i) any Revolving Loan that is a
Base Rate Loan, the last day of each calendar month of each year, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Revolving Loan; and (ii) any Revolving Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Revolving Loan.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one month, as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) of this definition, end on the last Business Day of a calendar month;
and (c) no Interest Period shall extend beyond the Revolving Commitment
Termination Date.

 

-22-



--------------------------------------------------------------------------------

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Inventory” means all of each of the Credit Parties’ present and hereafter
acquired inventory (as defined in the UCC) and including, without limitation,
all merchandise, inventory and goods, and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping same in all
stages of production from raw materials through work-in-process to finished
goods and all proceeds thereof of whatever sort.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person (other than Borrower or any
Guarantor Subsidiary), of any Equity Interests of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Borrower or any of
its Subsidiaries to any other Person (other than Borrower or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Kiosk Program” means the installation of movie rental kiosks in various retail
and other locations.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments, restatements or modifications as may be approved by Collateral
Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

 

-23-



--------------------------------------------------------------------------------

“Lender” means the parties hereto designated as “Lenders” on the signature pages
hereto and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender and any Person who
enters into a Hedge Agreement in connection with the transactions contemplated
by the Credit Documents prior to the Closing Date and is a Lender as of the
Closing Date), including each such Affiliate that enters into a joinder
agreement with Collateral Agent and the Administrative Agent.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (ii) the ability of the Credit Parties, taken as
a whole, to fully and timely perform their Obligations; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document; provided, that (A) no Disclosed Matter shall
constitute a Material Adverse Effect, (B) the occurrence of any matters
described on Schedule 4.8 hereto shall not constitute a Material Adverse Effect
and (C) the Cases, implementation of the Plan (including the components thereof)
and emergence from Chapter 11, shall not be the basis of a Material Adverse
Effect.

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $250,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the remaining term of the lease
are less than $750,000 or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any Subsidiary of
the Borrower.

“Moody’s” means Moody’s Investor Services, Inc.

 

-24-



--------------------------------------------------------------------------------

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Movie Gallery Canada” means Movie Gallery Canada, Inc., a wholly-owned
Subsidiary of Borrower organized under the laws of the Province of New
Brunswick.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means (a) with respect to the financial statements delivered
pursuant to Section 5.1(b) and Section 5.1(c), a narrative report describing the
operations of Borrower and its Subsidiaries which report meets the requirements
of Item 303 of Regulation S-K promulgated under the Securities Act for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate, and (b) with respect to the financial statements
delivered pursuant to Section 5.1(a), a narrative report prepared on a basis
consistent with, and setting forth the same types of information as set forth
in, the monthly financial statement reporting package delivered to
Administrative Agent prior to the Closing Date.

“Net Retail Liquidation Value” means the value of Inventory that is estimated to
be receivable in an orderly “going out of business” sale, as determined from
time to time by an appraisal company selected by the Administrative Agent after
consultation with the Borrower.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Core Assets” means the following assets of the Borrower and its
Subsidiaries which are not essential or material to the conduct of the
businesses of the Borrower and its Subsidiaries: (i) aircraft of the Borrower
and its Subsidiaries, (ii) the “Reel.com” assets, (iii) the “Rack Division”
assets, (iv) the iBlast division assets, (v) the assets and/or Equity Interests
of MG Automation, Inc. and MG Digital, Inc., (vi) the “Movie Beam” assets,
(vii) owned real estate on the Closing Date and (viii) other assets which are
not essential or material to the conduct of the businesses of the Borrower and
its Subsidiaries to the extent that the value of each such asset, individually,
does not exceed $100,000, and the value of all such assets, in the aggregate,
does not exceed $500,000 in any Fiscal Year.

“Non-US Lender” as defined in Section 2.19(c).

“Notice” means a Funding Notice or a Conversion/ Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation,

 

-25-



--------------------------------------------------------------------------------

whether or not a claim is allowed against such Credit Party for such interest in
the related bankruptcy proceeding), payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Patriot Act” as defined in Section 3.1(s).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,

 

  (i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

  (ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

  (iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Borrower or a Guarantor Subsidiary thereof,
and Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Borrower, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable;

 

-26-



--------------------------------------------------------------------------------

  (iv) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.7(e));

 

  (v) Borrower shall have delivered to Administrative Agent (A) at least 10
Business Days prior to such proposed acquisition, (i) a Compliance Certificate
evidencing compliance with Section 6.7 as required under clause (iv) above and
(ii) all other relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7 and (B) promptly
upon request by Administrative Agent, (i) a copy of the purchase agreement
related to the proposed Permitted Acquisition (and any related documents
reasonably requested by Administrative Agent) and (ii) quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve month (12) month period immediately prior to such
proposed Permitted Acquisition, including any audited financial statements that
are available;

 

  (vi) any Person or assets or division as acquired in accordance herewith
(y) shall be in same business or lines of business in which Borrower and/or its
Subsidiaries are engaged as of the Closing Date or any business reasonably
related thereto or a reasonable extension thereof and (z) shall have generated
positive cash flow for the four quarter period most recently ended prior to the
date of such acquisition; and

 

  (vii) the aggregate unused portion of the Revolving Commitments at such time
(after giving effect to the consummation of the respective Permitted Acquisition
and any financing thereof) shall equal or exceed $50,000,000.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Plan” as defined in the recitals hereto.

“Plan Effective Date” means the “Effective Date” as defined in the Plan.

“Platform” as defined in Section 5.1(p).

 

-27-



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement, dated as of March 8, 2007, as amended and restated as of the
Closing Date, to be executed by Borrower and each Guarantor substantially in the
form of Exhibit I, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent and Collateral Agent,
such person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such person
may from time to time designate in writing to Borrower and each Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means with respect each Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender by (b) the aggregate
Revolving Exposure of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Real Estate Guarantors” means M.G.A. Realty I, LLC and MG Automation LLC, each
individually a Real Estate Guarantor, together with their successors and
assigns, including any trustee or other fiduciary hereafter appointed as legal
representative on behalf of such person or on behalf of any such successor or
assign.

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

-28-



--------------------------------------------------------------------------------

“Rental Items” means video cassette tapes, digital versatile disc (DVD) or video
discs (regardless of format), video games, audiotapes and related equipment to
the extent that such items were acquired by Borrower or any of its Subsidiaries
for sale or rental to their customers or are held by Borrower or such Subsidiary
for sale or rental to their customers.

“Replacement Lender” as defined in Section 2.19.

“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the aggregate Revolving Exposure of
all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Borrower now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment, or any other payment (other than principal or
interest), with respect to the Indebtedness outstanding under the Second Lien
Credit Agreement and any other Indebtedness which is subordinated in right of
payment to the Obligations.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $100,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
third anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.9(b), and (iii) the date
of the termination of the Revolving Commitments pursuant to Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of the aggregate outstanding principal amount of the
Revolving Loans of that Lender.

“Revolving Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

-29-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Seasonal Overadvance Facility” means the letter of credit procurement facility
provided by Arranger substantially on the terms set forth in the Letter of
Credit Facility Agreement dated as of May 20, 2008, between Arranger and the
Borrower which permits the Borrower to request letters of credit in an aggregate
face amount of not more than $25,000,000, and which Indebtedness thereunder
shall be unsecured.

“Second Lien Collateral Agent” means the “Collateral Agent” as defined in the
Second Lien Credit Agreement.

“Second Lien Credit Agreement” means the Amended and Restated Second Lien Term
Loan and Guaranty Agreement, dated as of March 8, 2007, as amended and restated
as of the Closing Date, among Borrower, certain Subsidiaries of Borrower, and
the agents and lenders party thereto, as such may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Second Lien Credit Documents” means the “Credit Documents” as defined in the
Second Lien Credit Agreement.

“Second Lien Term Loans” means term loans in an aggregate principal amount of
$117,141,029.56 outstanding on the Closing Date under the Second Lien Credit
Agreement.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, determined on a going concern basis, both (i) (a) the sum of such
Credit Party’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Credit Party’s present assets; (b) such
Credit Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated or undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe)

 

-30-



--------------------------------------------------------------------------------

that it will incur, debts beyond its ability to pay such debts as they become
due (whether at maturity or otherwise); and (ii) such Person is “solvent” within
the meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, including such Credit Party’s rights to contribution,
indemnification and reimbursement, represents the amount that can reasonably be
expected to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Sopris” means Sopris Capital Advisors LLC together with its co-investors as of
the Closing Date, and their Affiliates.

“Specified Equity Contribution” means the proceeds received by the Borrower from
Sopris in connection with the issuance by the Borrower of additional Equity
Interest to Sopris, which proceeds are applied and/or used by the Borrower and
the other Credit Parties in a manner required or not prohibited by the terms of
this Agreement.

“Subject Transaction” as defined in Section 6.7(f).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

“Terminated Lender” as defined in Section 2.19.

“Title Policy” as defined in Section 3.1(g).

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of the aggregate principal amount of all outstanding
Revolving Loans.

 

-31-



--------------------------------------------------------------------------------

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.19(c).

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements. If at any time any change
in GAAP (or a change in the application of the policies thereof) would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and Borrower or Requisite Lenders shall so request, Administrative
Agent, Requisite Lenders and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Requisite Lenders), provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and Borrower shall provide
to Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(e).

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

1.4. Timing of Payment or Performance When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day that is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, that with respect to any payment of interest on or
principal of Eurodollar Rate Loans, if such extension would cause any such
payment to be made on the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

 

-32-



--------------------------------------------------------------------------------

SECTION 2. REVOLVING LOANS

2.1. Revolving Loans and Commitments.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the lesser of:

(i) the Borrowing Base; and

(ii) the Revolving Commitments then in effect.

Amounts borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period. Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Revolving Loans that are Base Rate Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $250,000 in excess of that
amount, and Revolving Loans that are Eurodollar Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount.

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan, and
at least one Business Day in advance of the proposed Credit Date in the case of
a Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein,
a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.

 

-33-



--------------------------------------------------------------------------------

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

2.2. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Revolving Loans shall be made by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Revolving Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment of
any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Revolving Loan requested
hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Revolving Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Borrower a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for the applicable Revolving
Loans.

2.3. Use of Proceeds. The proceeds of the Revolving Loans made on the Closing
Date shall be applied by the Borrower to fund the transactions contemplated by
the Plan, including the refinancing of the DIP Credit Facility Obligations, and
the payment of administrative fees and other fees and expenses relating to the
Debtors’ exit from Chapter 11 bankruptcy protection, and to pay certain other
fees and expenses relating to the credit facilities established hereunder. The
proceeds of the Revolving Loans made after the Closing Date shall be applied by
Borrower for working capital and general corporate purposes of the Borrower and
its Subsidiaries. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

 

-34-



--------------------------------------------------------------------------------

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Revolving Loan
Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Borrower’s Obligations in
respect of any applicable Revolving Loans; and provided further, in the event of
any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders, the Revolving Commitments and Revolving Loans of
each from time to time (the “Register”). The Register shall be available for
inspection by Borrower, any Lender (with respect to any entry relating to such
Lender’s Revolving Loans at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record, or shall cause to be
recorded, in the Register the Revolving Commitments and the Revolving Loans of
each Lender in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Revolving
Loans and any such recordation shall be conclusive and binding on Borrower and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or Borrower’s Obligations in respect of any Revolving
Loan. Borrower hereby designates Administrative Agent to serve as Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.4, and Borrower hereby agrees that, to the extent Administrative Agent
serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Revolving Loan Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrower’s receipt of such notice) a Revolving Loan
Note to evidence such Lender’s Revolving Loan.

2.5. Interest on Revolving Loans.

(a) Except as otherwise set forth herein, each Revolving Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus 1.5% ; or

 

-35-



--------------------------------------------------------------------------------

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.0%;

(b) The basis for determining the rate of interest with respect to any Revolving
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Revolving Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Revolving Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Revolving Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such
Revolving Loan (or if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan). In the event Borrower
fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, Borrower shall be
deemed to have selected an Interest Period of one month. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

(d) Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Revolving Loan, the date of the
making of such Revolving Loan or the first day of an Interest Period applicable
to such Revolving Loan, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Revolving Loan or the expiration date of an Interest Period
applicable to such Revolving Loan or, with respect to a Base Rate Loan being
converted to a Eurodollar Rate Loan, the date of conversion of such Base Rate
Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Revolving Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Revolving Loan.

(e) Except as otherwise set forth herein, interest on each Revolving Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Revolving Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily

 

-36-



--------------------------------------------------------------------------------

basis and shall be payable in arrears at maturity of the Revolving Loans,
including final maturity of the Revolving Loans; provided, however, with respect
to any voluntary prepayment of a Base Rate Loan, accrued interest shall instead
be payable on the applicable Interest Payment Date.

2.6. Conversion/Continuation.

(a) Subject to Section 2.14 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Revolving Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.14 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

Borrower shall deliver a Conversion/Continuation Notice to Administrative Agent
no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

2.7. Default Interest The principal amount of all Revolving Loans outstanding
and not paid when due and, to the extent permitted by applicable law, any
interest payments on the Revolving Loans or any fees or other amounts owed
hereunder and not paid when due, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Revolving Loans (or, in the case of any such fees and other amounts,
at a rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, in the case of Eurodollar Rate Loans,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.7 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent, Administrative Agent or any Lender.

 

-37-



--------------------------------------------------------------------------------

2.8. Fees.

(a) In addition to the fees or other payments due under the Fee Letter, Borrower
agrees to pay to Lenders commitment fees equal to (1) the average of the daily
difference between (a) the Revolving Commitments and (b) the aggregate principal
amount of all outstanding Revolving Loans, times (2) 0.375% per annum. All fees
referred to in this Section 2.8(a) shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof.

(b) All fees referred to in Section 2.8(a) shall be calculated on the basis of a
360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on March 31, June 30, September 30 and December 31 of each
year during the Revolving Commitment Period, commencing on the first such date
to occur after the Closing Date, and on the Revolving Commitment Termination
Date.

2.9. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Revolving
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or, if
less, the then remaining outstanding balance thereof); and

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or, if
less, the then remaining outstanding balance thereof).

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans.

in each case given to Administrative Agent, by 12:00 p.m. (New York City time)
on the date required and, if given by telephone, promptly confirmed in writing
to Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Revolving

 

-38-



--------------------------------------------------------------------------------

Loans by telefacsimile or telephone to each Lender). Upon the giving of any such
notice, the principal amount of the Revolving Loans specified in such notice
shall become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.11(a), and shall
be without penalty or premium of any kind, except to the extent of breakage and
other costs specifically provided for under this Agreement.

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $1,000,000 in excess of that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

2.10. Mandatory Prepayments. In the event that at any time the Total Utilization
of Revolving Commitments shall exceed the lesser of (i) the Borrowing Base and
(ii) the aggregate Revolving Commitments, Borrower shall immediately make a
payment to the Administrative Agent in the amount of such excess.

2.11. Application of Prepayments. Subject to Section 2.12(h), any prepayment of
any Revolving Loan pursuant to Section 2.9(a) shall be applied as follows:

first, to repay outstanding Base Rate Loans to the full extent thereof; and

second, to repay outstanding Eurodollar Rate Loans to the full extent thereof.

2.12. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

 

-39-



--------------------------------------------------------------------------------

(b) All payments in respect of the principal amount of any Revolving Loan (other
than voluntary prepayments) shall be accompanied by payment of accrued interest
on the principal amount being repaid or prepaid, and all such payments (and, in
any event, any payments in respect of any Revolving Loan on a date when interest
is due and payable with respect to such Revolving Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Revolving Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest hereunder or of the Revolving Commitment fees hereunder.

(f) Borrower hereby authorizes Administrative Agent and Collateral Agent to
charge Borrower’s accounts with Administrative Agent and Collateral Agent in
order to cause timely payment to be made to Administrative Agent and Collateral
Agent of all principal, interest, fees and expenses due hereunder (subject to
sufficient funds being available in its accounts for that purpose).

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt notice to Borrower and each applicable
Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.7 from the date such amount was due and payable
until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived and
the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, or any Event of Default under Section 8.1(f) or (g) shall have
occurred, or as to any mandatory

 

-40-



--------------------------------------------------------------------------------

prepayments under Section 2.10 at any time an Event of Default shall have
occurred and not otherwise been waived in accordance with the terms hereof,
then, in each case, all payments or proceeds received by Agents hereunder in
respect of any of the Obligations, shall be applied in accordance with the
application arrangements described in Section 7.2 of the Pledge and Security
Agreement.

2.13. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of
Revolving Loans made and applied in accordance with the terms hereof), through
the exercise of any right of set-off or banker’s Lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

2.14. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Revolving Loans
on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Revolving Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Revolving Loans in respect of which such determination was
made shall be deemed to be a Funding Notice for or Conversion/Continuation
Notice into Base Rate Loans.

 

-41-



--------------------------------------------------------------------------------

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Revolving Loans as, or to convert Revolving Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Revolving Loan as (or continue such Revolving
Loan as or convert such Revolving Loan to, as the case may be) a Base Rate Loan,
(3) the Affected Lender’s obligation to maintain its outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, Borrower shall
have the option, subject to the provisions of Section 2.14(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.14(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Revolving Loans as, or to convert Revolving Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or a rescission pursuant to Section 2.14(b)) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of

 

-42-



--------------------------------------------------------------------------------

its Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Revolving Loan; or (iii) if any prepayment of any of
its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.

2.15. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Revolving Loans hereunder, or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case,

 

-43-



--------------------------------------------------------------------------------

Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.15(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Revolving Loans, Revolving Commitments or other obligations
hereunder with respect to the Revolving Loans to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Borrower from such Lender of the statement referred to in
the next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(c) Notice. Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be under any
obligation to compensate any Lender under paragraph (a) or (b) of this
Section 2.15 with respect to increased costs or reductions with respect to any
period prior to the date that is 180 days prior to the date of the delivery of
the statement required pursuant to paragraph (a) or (b); provided further that
the foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any change in any law, treaty,
governmental rule, regulation or order within such 180-day period.

2.16. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other

 

-44-



--------------------------------------------------------------------------------

than a Tax on the overall net income of any Lender) imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of any Credit Party or by any
federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: (i) Borrower shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender on the Closing Date) or after the effective
date of the Assignment Agreement pursuant to which such Lender became a Lender
(in the case of each other Lender) in any such requirement for a deduction,
withholding or payment as is mentioned therein shall result in an increase in
the rate of such deduction, withholding or payment from that in effect at the
date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender on the Closing Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver either
Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a

 

-45-



--------------------------------------------------------------------------------

Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents. Each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall deliver to Administrative Agent and
Borrower on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.16(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN or W-8ECI , or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.16(b)(iii) if such Lender
shall have failed (1) to deliver the forms, certificates or other evidence
referred to in the second sentence of this Section 2.16(c), or (2) to notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence, as the case may be; provided, if such Lender
shall have satisfied the requirements of the first sentence of this
Section 2.16(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.16(c) shall relieve Borrower of its obligation to pay any
additional amounts pursuant this Section 2.16 in the event that, as a result of
any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

2.17. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Revolving Loans becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.14, 2.15 or 2.16,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as

 

-46-



--------------------------------------------------------------------------------

a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.14, 2.15
or 2.16 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments or Revolving Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Revolving Commitments or Revolving Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.17 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.17 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.18. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.8 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.18, performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.18. The rights and remedies against a Defaulting Lender under this
Section 2.18 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.

 

-47-



--------------------------------------------------------------------------------

2.19. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.14, 2.15 or 2.16, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Revolving Loans and its Revolving
Commitments and in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 10.6 and Borrower shall
pay or cause to be paid the fees, if any, payable thereunder in connection with
any such assignment from an Increased Cost Lender or a Non-Consenting Lender and
the Defaulting Lender shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Revolving Loans of
the Terminated Lender, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender pursuant to Section 2.8 and all
other amounts owing to such Terminated Lender pursuant to any other provision of
any Credit Document; (2) on the date of such assignment, Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.14(c), 2.15 or
2.16; or otherwise as if it were a prepayment and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

-48-



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received copies of each
Credit Document originally executed and delivered by each applicable Credit
Party, and each schedule to such Credit Documents (such schedules to be in form
and substance reasonably satisfactory to the Administrative Agent).

(b) Term Loans. On or before the Closing Date, all conditions precedent to the
effectiveness of the First Lien Term Credit Agreement and the Second Lien Credit
Agreement shall have been satisfied (or waived) and Borrower shall have
delivered to Arranger and Administrative Agent complete, correct and conformed
copies of the First Lien Term Credit Agreement, the Second Lien Credit Agreement
and the other First Lien Term Credit Documents and Second Lien Credit Documents,
in each case in form reasonably satisfactory to Arranger.

(c) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing, among other things, the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of each Credit Party’s jurisdiction of incorporation, organization or formation
and in each jurisdiction in which it is qualified as a foreign corporation or
other entity to do business (other than, in the case of jurisdictions other than
such Credit Party’s jurisdiction of incorporation, organization or formation,
where the failure to be in good standing or so qualified could not be reasonably
expected to have a Material Adverse Effect), each dated a recent date prior to
the Closing Date.

(d) Organizational and Capital Structure. The organizational structure and
capital structure of Borrower and its Subsidiaries shall be as set forth on
Schedule 4.1.

(e) DIP Credit Agreement Obligations. On the Closing Date, Borrower and its
Subsidiaries shall have (i) repaid in full in cash the DIP Credit Facility
Obligations and any and all fees then owing to the lenders under the DIP Credit
Agreement or pursuant to any “DIP Order” (as defined in the DIP Credit
Agreement), (ii) terminated any commitments to lend or make other extensions of
credit under the DIP Credit Agreement, and (iii) delivered to Administrative
Agent all documents or instruments necessary to release all Liens securing the
DIP Credit Facility Obligations or other obligations of Borrower and its
Subsidiaries thereunder being repaid on the Closing Date.

 

-49-



--------------------------------------------------------------------------------

(f) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the Plan and the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

(g) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in certain Real
Estate Assets, Collateral Agent shall have received from Borrower and each
applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(g)(i) (each, a “Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in each state in which a Closing Date Mortgaged Property
is located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent;

(iii) (a) except as determined by the Requisite Lenders in the exercise of their
sole discretion, ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Administrative Agent with respect to each Closing Date Mortgaged
Property (each, a “Title Policy”), in amounts not less than the fair market
value of each Closing Date Mortgaged Property, together with a title report
issued by a title company with respect thereto, dated not more than thirty days
prior to the Closing Date and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory, and (B) evidence satisfactory to Administrative Agent
that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records;

 

-50-



--------------------------------------------------------------------------------

(iv) flood certifications with respect to all Closing Date Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory; and

(v) except as determined by the Requisite Lenders in the exercise of their sole
discretion, either (i) new ALTA surveys of all Closing Date Mortgaged
Properties, certified to Collateral Agent and dated not more than thirty days
prior to the Closing Date, or (ii) existing ALTA surveys of all Closing Date
Mortgaged Properties, certified to Collateral Agent, along with an affidavit of
no change from the surveyor issued not more than thirty days prior to the
Closing Date.

(h) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, the Credit Parties shall
have delivered to Collateral Agent:

(i) evidence reasonably satisfactory to Administrative Agent of the compliance
by each Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, originals of securities,
instruments, chattel paper and certificates of title and any agreements
governing deposit and/or securities accounts as provided therein);

(ii) A completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby together with (A) the results of a recent search, by a
Person reasonably satisfactory, of all effective UCC financing statements made
with respect to any personal or mixed property of any Credit Party in the
jurisdictions specified in the Collateral Questionnaire, together with copies of
all such filings disclosed by such search, and (B) UCC termination statements
(or similar documents) duly authorized and, if applicable, executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements disclosed in such
search (other than any such financing statements in respect of Permitted Liens);

(iii) fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule 4.8 to the Pledge and Security Agreement;

(iv) opinions of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) with respect to the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent;

 

-51-



--------------------------------------------------------------------------------

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including (i) a Landlord Personal
Property Collateral Access Agreement executed by the landlord of any Leasehold
Property which is a warehouse, distribution center or other location at which a
material amount of Collateral is located, and by the applicable Credit Party and
(ii) any intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.1(b)) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent; and

(vi) evidence reasonably satisfactory to Administrative Agent that Borrower has
retained, at its sole cost and expense, a service provider acceptable to
Administrative Agent and Collateral Agent for the tracking of all of UCC
financing statements of Borrower and the Guarantors and that will provide
notification to Collateral Agent of, among other things, the upcoming lapse or
expiration thereof.

(i) Financial Statements; Projections. Administrative Agent shall have received
from Borrower (i) the Historical Financial Statements (it being understood and
agreed that such Historical Financial Statements submitted to Administrative
Agent prior to the Closing Date are satisfactory to Administrative Agent),
(ii) pro forma consolidated balance sheets of Borrower and its Subsidiaries as
at the Closing Date, and reflecting consummation of the Plan and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date, which pro forma balance sheet shall be in form and substance
satisfactory to Arranger and (iii) the Projections.

(j) Budget. Administrative Agent shall have received the Budget.

(k) Evidence of Insurance. Collateral Agent shall have received a certificate
from Borrower’s insurance broker or other evidence reasonably satisfactory to
Administrative Agent that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5.

(l) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Kirkland & Ellis LLP, special counsel for Credit Parties, as to such matters
as Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

(m) Fees. Borrower shall have paid to the Arranger and Administrative Agent the
fees set forth in the Fee Letter as payable on the Closing Date.

(n) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Borrower and in form, scope and substance
satisfactory to Administrative Agent, and demonstrating that after giving effect
to the consummation of the Plan and the transactions contemplated by the initial
extensions of credit

 

-52-



--------------------------------------------------------------------------------

hereunder, under the Revolving Credit Agreement and under the Second Lien Credit
Agreement and any rights of contribution, each of Borrower and its Subsidiaries
is and will be Solvent.

(o) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(p) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Administrative Agent, singly or in
the aggregate, materially impairs the Plan or any of the other transactions
contemplated by the Credit Documents, or that could have a Material Adverse
Effect.

(q) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the Plan and the other transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

(r) Letter of Direction. Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Closing Date of
the proceeds of the Revolving Loans.

(s) Closing Date Borrowing Base. A Borrowing Base Certificate, dated as of the
Closing Date reflecting the computation of the Borrowing Base as of no earlier
than the fifth Business Day prior thereto.

(t) Patriot Act. Prior to the Closing Date, the Administrative Agent and
Collateral Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”).

(u) Consummation of Plan; etc. The following events or transactions shall have
occurred, in each case on terms and conditions reasonably satisfactory to
Administrative Agent:

(i) All documents executed in connection with the implementation of the Plan
shall be in accordance with the Plan and shall be reasonably satisfactory in
form and substance to the Arranger and the Administrative Agent;

(ii) The capitalization of Borrower and its Subsidiaries and the sources and
uses of the funds of Borrower and its Subsidiaries on the Closing Date and in
connection with the implementation of the Plan shall be consistent in all
material respects with the pro forma financial statements and other information
delivered to Lenders prior to the date of this Agreement;

 

-53-



--------------------------------------------------------------------------------

(iii) All conditions precedent to the effectiveness of the Plan shall have been
met (or shall be met upon funding of the Revolving Loans to be made on the
Closing Date) or waived in accordance with the Plan, the Plan Effective Date and
substantial consummation of the Plan shall have occurred (or shall be scheduled
to occur upon funding of the Revolving Loans to be made on the Closing Date),
and the Plan shall be in full force and effect;

(iv) the Confirmation Order shall be final, valid, subsisting and continuing and
shall not have been reversed, stayed or otherwise amended or modified, and shall
not be subject to a pending motion to modify or to stay and shall be in full
force and effect;

(v) there shall be no motion to revoke confirmation of the Plan filed with the
Bankruptcy Court; and

(vi) all appeal periods relating to the Confirmation Order shall have expired,
and there shall be no petition for rehearing or certiorari pending in respect of
the Confirmation Order which could reasonably be expected, in the reasonable
judgment of Administrative Agent, to adversely affect the Plan.

(v) Evidence of Transfer of Leasehold Property to Real Estate Guarantors.
Collateral Agent shall have received, in form and substance satisfactory to the
Administrative Agent, (a) such agreements, documents, instruments and orders of
the Bankruptcy Court required (i) to convey all of the Leasehold Property to the
Real Estate Guarantors (other than Leasehold Property determined by the
Administrative Agent or Requisite Lenders, in its or their sole discretion, as
not having to be conveyed) and (ii) to evidence the assignment to and assumption
by the Real Estate Guarantors of all of the Leasehold Property and (b) the
sublease agreements between Real Estate Guarantors, on the one hand, and each
other Credit Party that operates a retail store, warehouse, distribution center
or other business on any Leasehold Property, on the other hand, duly authorized,
executed and delivered by the parties thereto.

Each Lender, by delivering its signature page to this Agreement and funding a
Revolving Loan on or after the Closing Date, shall be deemed to have consented
to and approved each Credit Document and each other document required to be
approved by Administrative Agent or Arranger, as applicable, on the Closing
Date.

Notwithstanding the foregoing, Administrative Agent hereby delegates its
responsibility to accept delivery of the closing items under this Section 3.1 to
Arranger, and Arranger accepts such delegation. Lenders hereby agree that
Administrative Agent may rely on a written acknowledgement by Arranger or
Arranger’s counsel to Administrative Agent or its counsel that Arranger has
received all of the necessary deliveries required under this Section unless such
delivery has been waived in accordance with this Agreement.

 

-54-



--------------------------------------------------------------------------------

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Revolving
Loan on any Credit Date, including the Closing Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents (other than, for Credit Extensions
involving the continuation of Eurodollar Rate Loans into a new Interest Periods,
those set forth in Section 4.9 and Section 4.11) shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the applicable date of borrowing,
continuation/conversion or issuance. Neither Administrative Agent nor any Lender
shall incur any liability to Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of
Borrower or for otherwise acting in good faith.

 

-55-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders, Arranger and Administrative Agent to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Lender, Arranger and Administrative Agent
on the Closing Date and on each Credit Date, that the following statements are
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
Plan Effective Date and the consummation of the other transactions contemplated
hereby):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of Subsidiaries of
Borrower has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Subsidiary of Borrower is a party requiring, and there is no
membership interest or other Equity Interests of any Subsidiary of Borrower
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of Borrower of any additional membership interests or other Equity
Interests of any Subsidiary of Borrower or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary of Borrower.
Schedule 4.2 correctly sets forth the ownership interest of Borrower and each of
its Subsidiaries in their respective Subsidiaries as of the Closing Date after
giving effect to the consummation of the Plan.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties, the consummation of the Plan,
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate (i) any provision of any law or any governmental
rule or regulation applicable to Borrower or any of its Subsidiaries, (ii) any
of the Organizational Documents of Borrower or any of its Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Borrower or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties, and Liens
securing the obligations under the First Lien Term Credit Agreement or the
Second Lien Credit Agreement); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of Borrower or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders and except for any such approvals or consents
the failure of which to obtain will not have a Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the Plan and the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except (i) as otherwise
set forth in the Plan, (ii) for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Closing Date and (iii) any registration, consent,
approval, notice or action to the extent that the failure to undertake or obtain
such registration, consent, approval, notice or action could not reasonably be
expected to have a Material Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Borrowing Base.

(a) Each Trade Account Receivable and Credit Card Receivable is based on an
actual and bona fide sale and delivery of Inventory or rendition of services to
the respective customers of the applicable Credit Party and any other Account
(as defined in the UCC) included in the Borrowing Base is bona fide, made by the
Credit Parties in the ordinary course of their business;

(b) the Inventory being sold, and the Trade Accounts Receivable and Credit Card
Receivables created, are the exclusive property of the applicable Credit Party
and are not subject to any lien, consignment arrangement, encumbrance, security
interest or financing statement whatsoever, other than Liens or financing
statements permitted hereunder;

(c) the invoices evidencing Trade Accounts Receivable are in the name of the
applicable Credit Party;

(d) the Credit Parties’ customers have accepted the Inventory or services, owe
and are obligated to pay the full amounts stated in the invoices according to
their terms, without dispute, offset, defense, counterclaim or contra, except
for disputes and other matters arising in the ordinary course of business with
respect to which the Credit Parties have complied with the notification
requirements of Section 5.1(s); and

(e) all Inventory is marketable to the Credit Parties’ customers in the ordinary
course of business of the Credit Parties, except as they may otherwise report in
writing to the Administrative Agent pursuant to Section 5.1(s).

 

-57-



--------------------------------------------------------------------------------

4.8. Historical Financial Statements and Projections.

(a) Other than in respect of matters disclosed on Schedule 4.8 hereto, the
Historical Financial Statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from (i) audit and normal year-end adjustments and
(ii) changes resulting from the matters described on Schedule 4.8 hereto. As of
the Closing Date, except in respect of matters disclosed on Schedule 4.8 hereto,
neither Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease (other than store leases entered into in
the ordinary course of business) or unusual forward or long-term commitment that
is not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.

(b) On and as of the Closing Date, the projections of Borrower and its
Subsidiaries for the period of Fiscal Year 2008 through and including Fiscal
Year 2011 (the “Projections”) are based on good faith estimates and assumptions
made by the management of Borrower; provided, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, as of the Closing Date, management of Borrower
believed that the Projections were reasonable and attainable.

4.9. No Material Adverse Change. Since the Closing Date (after giving effect to
the transactions contemplated by this Agreement and the Plan), no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, other than such changes and
developments that are contemplated by the Plan.

4.10. No Restricted Junior Payments. Since the Closing Date, neither Borrower
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4 and the Plan.

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, orders,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Other
than as expressly contemplated by the Plan to be paid in connection with the
consummation of the Plan or contemplated pursuant to the Plan to survive the
Plan Effective Date, there are no pre-petition or administrative claims or
pre-petition Liens other than such claims and Liens identified on Schedules 6.1
and 6.2 that are not material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.

 

-58-



--------------------------------------------------------------------------------

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3 or
pursuant to the Plan, all federal, material state, material provincial and other
material tax returns and reports of Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes reflected therein
which are due and payable and all assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Borrower knows of no proposed tax assessment against
Borrower or any of its Subsidiaries which is not being actively contested by
Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

4.13. Properties.

(a) Title. Each of Borrower and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property, and subject to Section 3.1(w) in the case of leasehold interests in
real property), (iii) valid licensed rights in (in the case of licensed
interests in Intellectual Property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.8(a) and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of (x) during the Cases in
accordance with applicable requirements of the Bankruptcy Code or pursuant to an
order of the Bankruptcy Court, (y) since the date of such financial statements
in the ordinary course of business or as otherwise permitted under Section 6.8
and, with respect to the foregoing clause (ii), except as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and Borrower does not have knowledge of any default that
has occurred and is continuing thereunder, and each such agreement constitutes
the legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles. As of the Closing Date, the Excluded Properties have an
estimated fair market value of not more than $60,000 each.

4.14. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate,

 

-59-



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect. Neither Borrower
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Borrower’s and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Borrower
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent. Compliance
with all current or reasonably foreseeable future requirements pursuant to or
under Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to Borrower or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

4.15. No Defaults. Neither Borrower nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and, after
giving effect to consummation of the transactions contemplated by this
Agreement, except as described thereon, all such Material Contracts are in full
force and effect and no defaults currently exist thereunder.

4.17. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Revolving Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors.

 

-60-



--------------------------------------------------------------------------------

4.19. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Borrower or
any of its Subsidiaries or to the best knowledge of Borrower and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Borrower or any of its Subsidiaries, and (c) to the best
knowledge of Borrower and Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Subsidiaries and, to the
best knowledge of Borrower and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect. The consummation of the Plan will not
give rise to any right of termination, right of renegotiation or any other right
under any collective bargaining agreement or Multiemployer Plan to which
Borrower or any of its Subsidiaries is bound.

4.20. Employee Benefit Plans. Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan , except, in each case, where the failure to comply or
perform would not reasonably be expected to result in liabilities of Borrower
and its Subsidiaries in excess of $15,000,000 in the aggregate or have Material
Adverse Effect. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan
(other than routine contributions) or any trust established under Title IV of
ERISA (other than routine contributions) has been or is expected to be incurred
by Borrower, any of its Subsidiaries or any of their ERISA Affiliates, which
would, when taken together with all such liabilities, exceed $15,000,000 in the
aggregate for Borrower and its Subsidiaries or which would reasonably be
expected to have Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all such ERISA
Events, would exceed $15,000,000 in the aggregate for Borrower and its
Subsidiaries or would reasonably be expected to have Material Adverse Effect.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws and to the extent an employee became entitled to benefits
prior to his or her termination of employment (e.g., severance, long term
disability benefits, etc.), no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Borrower, any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent

 

-61-



--------------------------------------------------------------------------------

valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero.
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Plan or the Credit
Documents, except as payable to the Agents and the Lenders or as otherwise
contemplated by the Plan.

4.22. Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

4.23. Compliance with Statutes, etc. Each of Borrower and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Borrower or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.24. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to Arranger, any Agent or Lender by or on behalf of
Borrower or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to Borrower, in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made, except for the possible adjustment to the Historical Financial Statements
resulting from the matters described on Schedule 4.8 hereto. Any projections and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by Borrower to be reasonable at the
time made, it being recognized by Arranger, Administrative Agent and Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially and adversely from the projected results (it being understood
that such projections and financial information do not give effect to the
matters described on Schedule 4.8 hereto). There are no facts known (or which
should upon the reasonable exercise of diligence be known) to Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

-62-



--------------------------------------------------------------------------------

4.25. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Revolving Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations, each Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.

5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent and Lenders:

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each fiscal month ending after the Closing Date, commencing with the
fiscal month prior to the fiscal month in which the Closing Date occurs, the
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of operations,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal month and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal month, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
operations, stockholders’ equity and cash flows of Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
105 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each

 

-63-



--------------------------------------------------------------------------------

case in comparative form the corresponding figures for the previous Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of
Section 6.7 of this Agreement and the related definitions, (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) if provided by such independent certified public
accountants, that nothing has come to their attention that causes them to
believe that the information contained in any Compliance Certificate is not
correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof;

(d) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
provided, that this Section 5.1(e) shall not apply in the event the First Lien
Term Credit Documents are not amended in the manner described in, Section 1.2 of
the First Lien Term Credit Agreement;

(f) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto, (ii) that any
Person has given any notice to Borrower or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b),
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person

 

-64-



--------------------------------------------------------------------------------

and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon any officer of Borrower becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request which, in each of (i) and (ii) relate to matters or liabilities that,
when taken together with all such matters and liabilities, exceed $15,000,000 in
the aggregate for Borrower and its Subsidiaries or which would reasonably be
expected to have Material Adverse Effect;

(i) Updated Budget. As soon as practicable and in any event no later than forty
five days after the end of each Fiscal Year, an updated Budget, in form
reasonably satisfactory to Administrative Agent (it being understood and agreed
that the form of the Budget provided to Administrative Agent on or prior to the
Closing Date is acceptable to Administrative Agent);

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from Borrower’s insurance broker(s) in form and
substance satisfactory to Administrative Agent outlining all material insurance
coverage maintained as of the date of such certificate by Borrower and its
Subsidiaries;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Borrower;

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Borrower or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Borrower or such Subsidiary, as the case may be, or (ii) after any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to

 

-65-



--------------------------------------------------------------------------------

Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract, provided, no such prohibition on delivery shall be
effective if it were bargained for by Borrower or its applicable Subsidiary with
the intent of avoiding compliance with this Section 5.1(l)), and an explanation
of any actions being taken with respect thereto;

(m) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
that are reasonably required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected Lien in all the
Collateral as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;

(n) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes and (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such Collateral Questionnaire) to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for a period of not less than 18 months after the date
of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Subsidiary of Borrower to its security holders other than Borrower or
another Subsidiary of Borrower, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
Borrower or any of its Subsidiaries to the public concerning material
developments in the business of Borrower or any of its Subsidiaries, and
(B) such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent (for itself or any Lender);

(p) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information. Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders

 

-66-



--------------------------------------------------------------------------------

that do not wish to receive material non-public information with respect to
Borrower, its Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to this Section 5.1 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Nonpublic Information shall not be posted on
that portion of the Platform designated for such public-side Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains solely Nonpublic Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material nonpublic
information with respect to Borrower, its Subsidiaries and their securities;

(q) Amendment to First and Second Lien Credit Documents. Promptly upon execution
and delivery thereof, copies of any material amendment, restatement, waiver,
supplement or other modification to the First Lien Term Credit Agreement, any
other First Lien Term Credit Document, the Second Lien Credit Agreement, or any
other Second Lien Credit Document, entered into on or after the Closing Date;
and

(r) Borrowing Base.

(i) By no later than the 20th Business Day of each fiscal month (determined by
reference to the then current Fiscal Year), a Borrowing Base Certificate
containing Borrower’s calculation of the Borrowing Base as of the last day of
the immediately preceding calendar month.

(ii) Such confirmatory schedules of Accounts and Inventory as the Administrative
Agent may reasonably request from time to time, all in form and substance
satisfactory to the Administrative Agent, and such other appropriate reports
designating, identifying and describing the Accounts and Inventory as the
Administrative Agent may reasonably request.

(iii) Upon the Administrative Agent’s request, copies of agreements with, or
purchase orders from, the Credit Parties’ customers, and copies of invoices to
customers, proof of shipment or delivery and such other documentation and
information relating thereto as the Administrative Agent may reasonably require.

(iv) Promptly upon becoming aware thereof (A) all relevant information with
respect to any matters materially affecting the value, enforceability or
collectability of any receivable and of all customer disputes, offsets,
defenses, counterclaims, returns, rejections and all reclaimed or repossessed
merchandise or goods, and of any adverse effect in the value of the Inventory;
and (B) promptly upon becoming aware thereof of any such matters which are
material, as a whole, to the receivables or the Inventory included in the
Borrowing Base.

Documents required to be delivered pursuant to Section 5.1(b), (c), (k), (l) or
(o) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents with the Securities and

 

-67-



--------------------------------------------------------------------------------

Exchange Commission; or (ii) on which such documents are posted on Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by Administrative Agent); provided that: (i) Borrower shall
deliver paper copies of such documents to either Administrative Agent or any
Lender that requests Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by such Administrative Agent
or such Lender and (ii) Borrower shall notify each Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 5.1(d) to Administrative
Agent. Except for such Compliance Certificates, Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party (other
than Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if (i) such Tax or claim
does not, together with all other Taxes then remaining unpaid, exceed $250,000
in the aggregate or (ii) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Borrower or any of
its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear, casualty and condemnation excepted,
all material tangible properties used or useful in the business of Borrower and
its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

-68-



--------------------------------------------------------------------------------

5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar business (it being understood and agreed that Borrower’s hazard
self-insurance program of $250,000 per store consistent with past prudent
business practice and currently in effect as of the Closing Date is acceptable).
Each such policy of insurance shall (i) name Collateral Agent, on behalf of
Secured Parties, as an additional insured thereunder as its interests may
appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and provide for at least thirty days’
prior written notice to Collateral Agent of any modification or cancellation of
such policy.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP
(except as related to matters described on Schedule 4.8 hereto) shall be made of
all dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent or any Lender to
visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

5.7. Lenders Meetings.

(a) Borrower will, upon the request of Administrative Agent or Requisite
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at Borrower’s corporate offices (or at such
other location as may be agreed to by Borrower and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

(b) Borrower will, at such dates and times agreed to by Administrative Agent,
participate in conference calls or meetings with the Administrative Agent and
the “restricted” Lenders once during each Fiscal Quarter, with the first such
conference call or meeting to occur no later than the date that is sixty
(60) days after the Closing Date.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and each
Credit Party will comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority in respect of the
disclosure (if any) of the matters described on Schedule 4.8.

5.9. Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent,
Collateral Agent and Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any material Environmental Claims;

(ii) promptly upon an officer of Borrower obtaining knowledge of the occurrence
thereof, written notice describing in reasonable detail (1) any Release required
to be reported to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (2) any remedial action taken by
Borrower or any other Person in response to (A) any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, and (3) Borrower’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, has a
reasonable possibility of resulting in a Material Adverse Effect;

 

-70-



--------------------------------------------------------------------------------

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Borrower (or Borrower elects to have Movie Gallery Canada become a
Guarantor), Borrower shall (a) promptly cause such Domestic Subsidiary (or Movie
Gallery Canada, as the case may be) to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(c), 3.1(g), 3.1(h), 3.1(i) and 3.1(m). In the
event that any Person becomes a Foreign Subsidiary of Borrower, and the
ownership interests of such Foreign Subsidiary are owned by Borrower or by any
Domestic Subsidiary thereof, Borrower shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(c), and Borrower
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1(h)(i) necessary to grant and to perfect a First
Priority Lien in favor of Collateral Agent, for the benefit of Secured Parties,
under the Pledge and Security Agreement in 65% of such Equity Interests. In the
event that any Inactive Entity shall have total revenues exceeding $1,000,000
for any four consecutive Fiscal Quarters after the Closing Date or at any time
after the Closing Date shall have total assets exceeding $1,000,000, Borrower
shall, or shall cause any Domestic Subsidiary holding the Equity Interests in
such Inactive Entity to, take, all of the actions referred to in

 

-71-



--------------------------------------------------------------------------------

Section 3.1(h)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in such Equity Interests (to the extent required pursuant
to the terms of the Pledge and Security Agreement). With respect to each such
Subsidiary, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

5.11. Additional Material Real Estate Assets. In the event that (i) any Credit
Party acquires a Material Real Estate Asset or (ii) a Real Estate Asset owned or
leased on the Closing Date becomes a Material Real Estate Asset and, in each
case, such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party shall promptly take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in Sections 3.1(g), 3.1(h) and 3.1(i) with respect to each such
Material Real Estate Asset required by applicable law or that Collateral Agent
shall reasonably request to create in favor of Collateral Agent, for the benefit
of Secured Parties, a valid and, subject to any filing and/or recording referred
to herein, perfected First Priority security interest in such Material Real
Estate Assets. In addition to the foregoing, Borrower shall, at the request of
Collateral Agent, deliver, from time to time, to Collateral Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.

5.12. Interest Rate Protection. Unless sooner notified by the Administrative
Agent under the First Lien Term Credit Agreement that Section 5.12 0f the First
Lien Term Credit Agreement does not apply, no later than one hundred twenty
(120) days following the Closing Date and at all times thereafter until the
third anniversary of the Closing Date, Borrower shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent, in order to ensure Borrower’s compliance with Section 5.12
of the First Lien Term Credit Agreement

5.13. Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Borrower, and its Subsidiaries and all of the outstanding Equity Interests of
Borrower and its Subsidiaries (subject to limitations contained in the Credit
Documents with respect to Foreign Subsidiaries).

 

-72-



--------------------------------------------------------------------------------

5.14. Miscellaneous Covenants. Unless otherwise consented to by Agents or
Requisite Lenders:

(a) Cash Management Systems. Borrower and its Subsidiaries shall establish and
maintain cash management systems in accordance with the terms of the Collateral
Documents.

(c) Total Utilization of Revolving Commitments. Borrower and its Subsidiaries
shall cause the Total Utilization of Revolving Commitments to not exceed the
Revolving Commitments then in effect.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations, such Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor Subsidiary (other than Real Estate Guarantors)
to Borrower or to any other Guarantor Subsidiary, or of Borrower to any
Guarantor Subsidiary; provided, (i) all such Indebtedness shall be evidenced by
the Intercompany Note, which shall be subject to a First Priority Lien pursuant
to the Pledge and Security Agreement, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note, and (iii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to Borrower or to any of its Subsidiaries for whose benefit such
payment is made; and (iv) to the extent owed by Real Estate Guarantors only to
the extent such Indebtedness was incurred by Real Estate Guarantors to fund
overhead costs and reasonable operating expenses)

(c) Indebtedness (i) (A) under the First Lien Term Credit Agreement in an
aggregate principal amount at any time outstanding not to exceed $626,488,750.00
plus (B) any amounts added to the principal amount thereunder in accordance with
the terms of the First Lien Term Credit Agreement as in effect on the Closing
Date or, in lieu of (A) and (B), Term Loan Refinancing Indebtedness (as defined
in the First Lien Term Credit Agreement) , (ii) under the Second Lien Credit
Agreement in an aggregate principal amount at any time outstanding not to exceed
$171,141,029.56 plus the amount of any “PIK Interest” (under and as defined in
the Second Lien Credit Agreement) added to the principal amount thereunder in
accordance with the terms of the Second Lien Credit Agreement as in effect on
the Closing Date, (iii) subject to the terms of the Intercreditor Agreement,
Indebtedness incurred to refinance, renew or replace the Indebtedness referred
to in the foregoing clauses (i) and (ii) in whole or in part, and
(iv) reimbursement obligations in respect of cash-collateralized letters of
credit (other than Synthetic Letters of Credit under the First Lien Term Credit
Agreement);

 

-73-



--------------------------------------------------------------------------------

(d) Indebtedness incurred by Borrower or any of its Subsidiaries (other than
Real Estate Guarantors) arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any such Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or dispositions permitted pursuant to Section 6.8 of any
business, assets or Subsidiary of Borrower or any of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness in respect of (i) netting services, overdraft protections, cash
management arrangements and otherwise in connection with deposit accounts and
(ii) Indebtedness arising from the honoring by a bank or other financial
institution of a check draft or similar instrument drawn against insufficient
funds in the ordinary course of business (provided such Indebtedness is
extinguished within five Business Days of its incurrence);

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

(h) guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary (other than Real Estate Guarantors) of
Indebtedness of Borrower or another Guarantor Subsidiary with respect, in each
case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

(i) Indebtedness existing on the Closing Date and described in Schedule 6.1, but
not any extensions, renewals or replacements of such Indebtedness except
(i) renewals, replacements and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement and (ii) refinancings, replacements, renewals and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced, renewed or extended, and the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced, renewed
or extended; provided, such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed the principal amount the Indebtedness being
renewed, extended or refinanced plus the amount of any interest, premium, or
penalties required to be paid thereon plus fees and expenses associated
therewith or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

(j) Indebtedness in respect of Interest Rate Agreements entered into pursuant to
Section 5.12 and in respect of Hedge Agreements, in each case entered into in
the ordinary course of business and not for speculative purposes;

 

-74-



--------------------------------------------------------------------------------

(k) Indebtedness with respect to Capital Leases (i) in an aggregate amount
(together with the aggregate amount of Indebtedness incurred pursuant to
Section 6.1(l)(i)) not to exceed at any time $10,000,000 outstanding and (ii) in
connection with the Kiosk Program in an aggregate amount not to exceed at any
time $15,000,000 outstanding;

(l) purchase money Indebtedness (i) in an aggregate amount (together with the
aggregate amount of Indebtedness incurred pursuant to Section 6.1(k)(i)) not to
exceed at any time $10,000,000 outstanding and (ii) in connection with store
shell construction in the ordinary course of business in an aggregate amount not
to exceed at any time $10,000,000 outstanding; provided, any such Indebtedness
(A) shall be secured only by the asset acquired, constructed or improved in
connection with the incurrence of such Indebtedness, and (B) shall constitute
not less than 90% of the aggregate consideration paid with respect to such
asset;

(m) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case after the
Closing Date as the result of a Permitted Acquisition, in an aggregate amount
not to exceed $10,000,000 at any one time outstanding, provided that (x) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof and (y) such Indebtedness is not guaranteed in any respect by Borrower
or any Subsidiary (other than by any such Person that so becomes a Subsidiary),
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided, that (1) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension plus the amount of any interest, premium or penalties required to be
paid thereon plus fees and expenses associated therewith, (2) the direct and
contingent obligors with respect to such Indebtedness are not changed and
(3) such Indebtedness shall not be secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced;

(n) Indebtedness of any Foreign Subsidiary (i) to any other wholly owned Foreign
Subsidiary, (ii) to Borrower or any other Subsidiary to extent permitted as an
Investment pursuant to Section 6.6(i) or (iii) in an aggregate amount not to
exceed at any time $15,000,000;

(o) other Indebtedness of Borrower and its Subsidiaries (other than Real Estate
Guarantors), provided that (i) such Indebtedness is unsecured (except to the
extent permitted to be secured under Section 6.2(q)), (ii) no more than
$5,000,000 in principal amount of such Indebtedness shall be payable prior to
the earlier of the Revolving Commitment Termination Date and the payment in full
of the Obligations and (iii) no such Indebtedness may be incurred and owing by a
Foreign Subsidiary or an Inactive Entity;

(p) Indebtedness under the Seasonal Overadvance Facility not to exceed an
aggregate principal amount of $25,000,000 at any one time outstanding;

(q) Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to the Borrower or any Subsidiary of the
Borrower, so long as (i) such Indebtedness shall not be in excess of the amount
of the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the annual period in which such

 

-75-



--------------------------------------------------------------------------------

Indebtedness is incurred and such Indebtedness shall be outstanding only during
such year and (ii) the aggregate amount of such Indebtedness does not to exceed
$1,000,000 at any one time outstanding; and

(r) to the extent constituting Indebtedness, any Securities of the Borrower
purchased by Sopris but only to the extent not secured.

Accrual of interest and the payment of interest or dividends in the form of
additional Indebtedness will not be deemed to be an incurrence of Indebtedness
for purposes of this Section 6.1.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under the intellectual property laws, rules or procedures, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes not yet delinquent for more than 30 days or are being
contested, in each case in accordance with Section 5.3;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

 

-76-



--------------------------------------------------------------------------------

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent, purchase agreement or
deposit as security for contested taxes, import duties or the payment of rent,
in each case to the extent not prohibited hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Borrower or such Subsidiary;

(l) Liens on the collateral securing obligations (A) under the First Lien Term
Credit Agreement and the Second Lien Credit Agreement; provided that, (x) in the
case of the obligations under the Second Lien Credit Agreement, such Liens are
subordinated to the Liens securing the Obligations and (y) in the case of the
obligations under the First Lien Term Credit Agreement and the Second Lien
Credit Agreement, the lenders party thereto are bound by the terms of the
Intercreditor Agreement and (B) owing to any issuer of letters of credit (other
than Synthetic Letters of Credit under the First Lien Term Credit Agreement) for
the account of a Credit Party, to the extent of 105% of such Indebtedness as
permitted by Section 6.1(c)(iv);

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(j);

(n) Liens described in Schedule 6.2 or on a title report delivered pursuant to
Section 3.1(g)(iii);

(o) Liens securing Indebtedness (i) permitted pursuant to Section 6.1(k) or
6.1(l), provided any such Lien shall encumber only the asset acquired,
constructed or improved with the proceeds of such Indebtedness and
(ii) permitted pursuant to Section 6.1(m), to the extent described in
Section 6.1(m);

(p) Liens on the assets of Foreign Subsidiaries (other than the Collateral)
securing Indebtedness permitted to be incurred pursuant to Section 6.1(n);

(q) Liens arising out of judgments, attachment, appeal bonds or awards in
connection with court proceedings which do not constitute an Event of Default;

 

-77-



--------------------------------------------------------------------------------

(r) Liens securing other Indebtedness and obligations in an aggregate amount not
to exceed at any time $5,000,000;

(s) Liens on deposits or other accounts (and the Cash and Cash Equivalents or
investments from time to time credited thereto) securing obligations under
Interest Rate Agreements not entered into with Lender Counterparties and
required to be obtained pursuant to Section 5.12, provided that such deposits or
accounts, and the Indebtedness and obligations secured thereby, do not in the
aggregate exceed $10,000,000 at any time; and

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums and rights which may arise under state insurance guarantee funds
relating to any such insurance policy, in each case to the extent the
Indebtedness related thereto is permitted under Section 6.1(q).

6.3. No Further Negative Pledges; Negative Pledge.

(a) Except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale, (ii) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (iii) the First Lien Term Credit
Documents and the Second Lien Credit Documents, no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

(b) No Credit Party will sell, assign, transfer, exchange or otherwise dispose
of any Equity Interests issued by any Foreign Subsidiary which are owned or
otherwise held by such Credit Party, except for sales, assignments, transfers,
exchanges or other dispositions to another Credit Party. No Credit Party will
create, incur, assume or, other than in connection with the Second Lien Credit
Documents, suffer to exist, any Lien on the Equity Interests issued by any
Foreign Subsidiary which are owned or otherwise held by such Credit Party,
except for any Lien or claim in favor of Collateral Agent for the benefit of the
Secured Parties.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

(a) Borrower may (i) make regularly scheduled payments of interest (it being
understood that such payments may only be in the form of payment-in-kind
interest) or required prepayments of principal and interest (it being understood
that such payments may only be in the form of payment-in-kind interest) in
respect of the Second Lien Term Loans in accordance with the terms of the Second
Lien Credit Agreement and the Intercreditor Agreement (ii) refinance the First
Lien Term Loan and the Second Lien Term Loan in accordance with Section 6.1(c)
and (iii) make regularly scheduled payments of interest in respect of
Indebtedness incurred pursuant to Section 6.1(o);

 

-78-



--------------------------------------------------------------------------------

(b) Restricted Junior Payments may be made as permitted pursuant to the Plan;

(c) Borrower may pay dividends in the form of its common Equity Interests;

(d) any Subsidiary may make Restricted Junior Payments to a Credit Party (other
than dividends to Movie Gallery Canada);

(e) any Credit Party may make Restricted Junior Payments of the type described
in clauses (i), (ii) and (iii) of the definition thereof in an amount equal to
the proceeds of the sale of Equity Interests;

(f) the Credit Parties may make Restricted Junior Payments of the type described
in clauses (i), (ii) and (iii) of the definition thereof in an amount not to
exceed (A) $1,000,000 in the aggregate in any Fiscal Year and (B) $3,000,000 in
the aggregate from the Closing Date to the date of determination; and

(g) any Credit Party may make Restricted Junior Payments in repayment of any
Indebtedness under any Seasonal Overadvance Facility, provided, that no Default
or Event of Default would result from the making of such Restricted Junior
Payment.

Notwithstanding anything to the contrary, including, without limitation, in this
Section 6.4, no Credit Party shall, nor shall it permit any of its Subsidiaries
or Affiliates through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any dividend or other
distribution, in each case in Cash, except as provided in clauses (d) and
(f) above, until the full and final payment of all Obligations.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(k), 6.1(l) or 6.1(m) that impose restrictions on the property so
acquired, constructed or improved, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement (including an agreement which has been entered into in connection with
the sale or transfer of assets or Equity Interests of a Subsidiary permitted
hereunder including in connection with the Game Crazy IPO) that impose
restrictions on such

 

-79-



--------------------------------------------------------------------------------

Equity Interests or assets, (iv) any agreement of a Foreign Subsidiary governing
the Indebtedness permitted by Section 6.1(n)(iii) (provided that such
restrictions are no more onerous or restrictive than those set forth herein and
do not prevent the Obligations being secured as provided herein and in the other
Credit Documents), (v) described on Schedule 6.5, (v) existing under the First
Lien Term Credit Agreement, the Second Lien Credit Agreement and/or any Seasonal
Overadvance Facility, or (vi) that exist under or by reason of applicable law.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Borrower and any wholly-owned
Guarantor Subsidiary of Borrower in the ordinary course of business (including
Investments of the Game Crazy assets and properties to a Subsidiary formed in
connection with the Game Crazy IPO);

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii) in the
form of deposits, prepayments and other credits to suppliers made in the
ordinary course of business consistent with the past practices of Borrower and
its Subsidiaries;

(d) intercompany loans to the extent permitted under Sections 6.1(b) and
6.1(n)(i);

(e) Consolidated Capital Expenditures with respect to Borrower and the
Guarantors permitted by Section 6.7(d);

(f) loans and advances to employees of Borrower and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 in the aggregate;

(g) Permitted Acquisitions permitted pursuant to Section 6.8;

(h) Investments described in Schedule 6.6;

(i) other Investments in Subsidiaries other than wholly-owned Guarantor
Subsidiaries of Borrower in an aggregate amount not to exceed at any time
$20,000,000; provided, that (i) no such Investments may be made in Inactive
Entities unless the Equity Interests therein are then pledged to Collateral
Agent in accordance with Section 5.10 and pursuant to the terms of the Pledge
and Security Agreement and (ii) no such Investment may be made in Movie Gallery
Canada unless and until such Investment is evidenced by a promissory note and
the obligations thereunder secured (under the applicable laws of Canada) by
substantially all the assets of Movie Gallery Canada, in each case pursuant to
documentation reasonably satisfactory to Administrative Agent (it being
understood that no legal opinions will be required in connection with such
documentation, and the perfection of Liens created thereunder will be limited to
necessary and customary filings under the Personal Property

 

-80-



--------------------------------------------------------------------------------

Security Act or other similar legislation as in effect from time to time in the
relevant province of Canada or other applicable Governmental Authority), and
such promissory note and rights under such security interest (and under related
documentation) are pledged to Collateral Agent in accordance with Section 5.10
and pursuant to the terms of the Pledge and Security Agreement;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(k) non-Cash consideration issued by the purchaser of assets in connection with
a sale of such assets to the extent permitted by Section 6.8; and

(l) additional Investments (other than in Foreign Subsidiaries) so long as the
aggregate amount invested, loaned or advanced pursuant to this clause
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) does not exceed $25,000,000 in the aggregate at any time
outstanding.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

6.7. Financial Covenants. Borrower shall comply with the Financial Covenants
from time to time in effect.

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) any Subsidiary of Borrower (other than Real Estate Guarantors) may be merged
with or into Borrower or any Guarantor Subsidiary (other than Real Estate
Guarantors), or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor Subsidiary (other than Real Estate Guarantors);
provided, in the case of such a merger, Borrower or such Guarantor Subsidiary,
as applicable shall be the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales (i) the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued

 

-81-



--------------------------------------------------------------------------------

at fair market value in the case of other non-Cash proceeds) when aggregated
with the proceeds of all other Asset Sales made from the Closing Date to the
date of determination, are less than $50,000,000 in the aggregate and (ii) by
Foreign Subsidiaries of Borrower organized under any of the laws of Canada
and/or Province or Territory thereof, or by Borrower of the Equity Interests in
such Foreign Subsidiaries; provided, in each case (1) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Borrower (or
similar governing body)), and (2) no less than 75% thereof shall be paid in
Cash;

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions, for which the aggregate amount of Cash consideration
for all such Permitted Acquisitions from the Closing Date to the date of
determination does not exceed the sum of (i) $50,000,000 plus (ii) the aggregate
amount of the proceeds of Equity Interests issued to finance such Permitted
Acquisition within 180 days of such issuance and received by the Borrower since
the Closing Date;

(f) sale-leaseback transactions permitted by Section 6.10;

(g) sales and other dispositions of Non-Core Assets, the proceeds of which
(valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities and valued at fair market value in
the case of other non-Cash proceeds) when aggregated with the proceeds of all
other such sales or dispositions of Non-Core Assets made from the Closing Date
to the date of determination, are less than $40,000,000 in the aggregate (when
aggregated with sale-leaseback transactions pursuant to Section 6.10(i));
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Borrower (or similar governing body)), and (2) no less
than 75% thereof shall be paid in Cash;

(h) Investments made in accordance with Section 6.6;

(i) any Foreign Subsidiary of Borrower may be merged with or into a wholly-owned
Foreign Subsidiary of Borrower, or be liquidated, wound up or dissolve, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to a wholly owned Foreign Subsidiary of Borrower;

(j) (A) the sale or divestiture of Game Crazy (including all Equity Interests of
any Subsidiary owning Game Crazy assets and properties); provided (1) the
consideration received therefor shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Borrower (or similar governing body)), (2) no less than 90% thereof shall be
paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.15(a) of the First Lien Term Credit Agreement if then in
effect; or (B) the Game Crazy IPO, provided (1) the proceeds thereof shall be in
an amount at least equal to the fair market value of the Game Crazy assets and
properties (determined in good faith by the board of directors of Borrower (or
similar governing body)) and (2) the net proceeds thereof shall be applied as
required by Section 2.15(a) or 2.15(c) of the First Lien Term Credit Agreement
if then in effect; and

 

-82-



--------------------------------------------------------------------------------

(k) the conveyance of any Leasehold Property to the Real Estate Guarantors.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8 (including pursuant to the Game Crazy IPO) and
Liens permitted under Sections 6.2(a) and 6.2(l), no Credit Party shall, nor
shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Subsidiaries, except to qualify directors if required by applicable law;
or (b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries (other than Real Estate Guarantors), except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable law.

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Borrower or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Borrower or any of its Subsidiaries) in connection with such
lease, except (i) sale-leasebacks of Non-Core Assets not to exceed $20,000,000
in the aggregate on fair and reasonable terms no less favorable to such Credit
Party than it could obtain in an arm’s-length transaction with a Person that is
not an Affiliate and pursuant to documentation reasonably acceptable to the
Administrative Agent and (ii) any Capital Lease and Liens in connection
therewith permitted by Section 6.1(k) and 6.2(n), provided that the aggregate
amount permitted under Section 6.8(g) for dispositions of Non-Core Assets is not
exceeded after giving effect to the sale-leaseback transactions described in the
foregoing clause (i).

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower on terms that are less favorable to Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate as determined in good faith by the disinterested
members of the Board of Directors of the Borrower; provided, the foregoing
restriction shall not apply to (a) any transaction between Borrower and any
Guarantor Subsidiary (other than Real Estate Guarantors); (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Borrower and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Borrower and its Subsidiaries entered into in
the ordinary course of business; (d) the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the extent
permitted by applicable law; (e) transactions described in Schedule 6.11;
(f) Indebtedness may be incurred to the extent permitted by Section 6.1(n)(i) or
Section 6.1(n)(ii); (g) Investments may be made to the extent permitted by
Section 6.6(i); (h)

 

-83-



--------------------------------------------------------------------------------

sublease agreements between Real Estate Guarantors and any of the Credit Parties
that operate a retail store, warehouse, distribution center or other business on
any Leasehold Property; (i) to the extent permitted by the other terms of this
Agreement, any Investment by Sopris in the Equity Interests of the Borrower,
including any Specified Equity Contribution, and (j) Indebtedness owed to Sopris
pursuant to this Agreement, the First Lien Term Credit Agreement, the Second
Lien Credit Agreement, any Term Loan Refinancing Indebtedness (as defined in the
First Lien Term Credit Agreement) and/or any Seasonal Overadvance Facility.

6.12. Conduct of Business. Without limiting Section 6.8(j), from and after the
Closing Date, no Credit Party shall, nor shall it permit any of its Subsidiaries
to: engage in any business other than (i) the businesses engaged in by such
Credit Party on the Closing Date and similar or related businesses or reasonable
extension of such business and (ii) such other lines of business as may be
consented to by Requisite Lenders.

6.13. Amendments or Waivers of Organizational Documents. No Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents after the Closing Date in a manner that would adversely
affect the ability of such Credit Party to perform its obligations under the
Credit Documents or adversely affect the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any Secured Party under any
Credit Document.

6.14. Amendments or Waivers of the Second Lien Credit Documents. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, (a) make or offer to make
any optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease any Second Lien Term Loans or
segregate funds for any such payment, prepayment, repurchase, redemption or
defeasance (provided that the foregoing shall not restrict a refinancing of the
Second Lien Term Loans permitted by the Intercreditor Agreement) or (b) agree to
any amendment, restatement, supplement or other modification to, or waiver of,
any of its material rights under the Second Lien Credit Agreement or the other
Second Lien Credit Documents after the Closing Date that is prohibited under
Section 5.3 of the Intercreditor Agreement without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

6.15. Amendments or Waivers of the First Lien Term Credit Documents. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend or otherwise
change the terms of the First Lien Term Credit Agreement or the other First Lien
Term Credit Documents, or make any payment consistent with an amendment thereof
or change thereto, if the effect of such amendment or change is to increase the
interest rate on such Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the prepayment or provisions thereof, change the subordination
provisions of such Indebtedness (or of any guaranty thereof), change the
Collateral and Lien provisions and requirements in a manner adverse to any of
the Lenders, or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the Credit Parties thereunder or to confer any additional rights on the holders
of such Indebtedness which would be adverse to any Credit Party or Lenders;
provided, that the foregoing shall not restrict Term Loan Refinancing
Indebtedness (as defined in the First Lien Term Credit Agreement).

 

-84-



--------------------------------------------------------------------------------

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year.

6.17. Real Estate Guarantors Covenants. Real Estate Guarantors covenant and
agree as follows:

(a) notwithstanding the provisions of Section 6.13 hereof, Real Estate
Guarantors shall not, and shall not permit any member thereof to, terminate,
amend, modify or otherwise change any of its Organizational Documents in any
manner that in the good faith determination of Administrative Agent would
materially adversely affect the ability of Real Estate Guarantors to perform
their Obligations under this Agreement (including without limitation the
provisions of this Section 6.17) or any other Credit Document or the ability of
Administrative Agent and Lenders to enforce the Obligations or the ability of
any Secured Party to enforce its rights and remedies under this Agreement, any
Credit Document, or any other Collateral Document;

(b) notwithstanding the provisions of Section 6.8 hereof, Real Estate Guarantors
shall not liquidate or dissolve, consolidate with, or merge into or with, any
other Person, or purchase or otherwise acquire all or substantially all of the
assets or Capital Securities of any Person or any division thereof; provided,
with respect to the Game Crazy IPO, the foregoing shall not apply to the Real
Estate Guarantor owning the Game Crazy leases;

(c) Real Estate Guarantors do not own or shall not own any asset other than the
Real Estate Assets, Leasehold Property and incidental personal property
necessary for the management and operation of the Leasehold Property or Real
Estate Assets;

(d) notwithstanding the provisions of Section 6.12 hereof, Real Estate
Guarantors are not engaged and shall not engage, either directly or indirectly,
in any business other than the ownership, management and operation of the
Leasehold Property and Real Estate Assets and ownership of any incidental
personal property necessary for the operation of the Leasehold Property or Real
Estate Assets;

(e) notwithstanding the provisions of Section 6.1 hereof, Real Estate Guarantors
have not incurred, created or assumed or shall not incur, create or assume any
Indebtedness, secured or unsecured, direct or contingent, including guaranteeing
any obligation of or otherwise becoming liable on or in connection with any
obligation of any Person (including any Affiliate), other than (i) the
Obligations, (ii) Indebtedness to the owners or lessors of the Leasehold
Property or other Persons that are not Affiliates of such Real Estate Guarantors
representing the rent, common area maintenance charges, real estate taxes and
other amounts and obligations due under the leases with respect to the Leasehold
Property and trade payables or expenses incurred in the ordinary course of
business of operating the Leasehold Property and (iii) Indebtedness permitted
pursuant to Sections 6.1(b) and 6.1(i);

 

-85-



--------------------------------------------------------------------------------

(f) notwithstanding the provisions of Section 6.2 hereof, no Indebtedness of
Real Estate Guarantors other than the Obligations shall be secured (senior,
subordinate or pari passu) by the Leasehold Property or any other assets of Real
Estate Guarantors;

(g) notwithstanding the provisions of Section 6.6 hereof, Real Estate Guarantors
have not made or shall not make any loans or advances to any Person (including
any Affiliate);

(h) Real Estate Guarantors shall maintain Records and bank accounts separate
from those of Borrower and its other Subsidiaries, including, without
limitation, the member of Real Estate Guarantors;

(i) Real Estate Guarantors shall keep correct and complete limited liability
company records and minutes of the meetings and other proceedings of its members
and managers, as applicable, and the resolutions, agreements and other
instruments of Real Estate Guarantors will be continuously maintained as
official records by Real Estate Guarantors;

(j) Real Estate Guarantors shall conduct their business separate and apart from
those of their Affiliates, except as set forth in the sublease agreements
between Real Estate Guarantors, on the one hand, and each other Credit Party
that operates a retail store, warehouse, distribution center or other business
on any Leasehold Property, on the other hand;

(k) Real Estate Guarantors shall maintain their funds and other assets in a
manner that facilitates their identification and segregation from those of their
Affiliates and shall not commingle their funds or other assets with those of any
member or any other Person (including any Affiliate), except as set forth in the
sublease agreements between Real Estate Guarantors, on the one hand, and each
other Credit Party that operates a retail store, warehouse, distribution center
or other business on any Leasehold Property, on the other hand; and

(l) Real Estate Guarantors shall pay any operating expenses and other
liabilities, including compensation of their employees, consultants, agents,
attorneys, auditors and other professionals out of its own funds and not out of
funds of any Affiliate, except as set forth in the sublease agreements between
Real Estate Guarantors, on the one hand, and each other Credit Party that
operates a retail store, warehouse, distribution center or other business on any
Leasehold Property, on the other hand.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

-86-



--------------------------------------------------------------------------------

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

-87-



--------------------------------------------------------------------------------

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for

 

-88-



--------------------------------------------------------------------------------

the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a Lien in any collateral which secures any of the
Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims which
Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

-89-



--------------------------------------------------------------------------------

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of

 

-90-



--------------------------------------------------------------------------------

competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

 

-91-



--------------------------------------------------------------------------------

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any principal of any Revolving Loan, whether at stated maturity, by
acceleration, by

 

-92-



--------------------------------------------------------------------------------

notice of voluntary prepayment, by mandatory prepayment or otherwise; or
(ii) any interest on any Revolving Loan or any fee or any other amount due
hereunder within five days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$5,000,000 or more or with an aggregate principal amount of $15,000,000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Credit Party with respect to any other material term of
(1) one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Section 2.10,
Sections 5.1(f) and 5.1(g) or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term expressly referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a

 

-93-



--------------------------------------------------------------------------------

substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Borrower or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty days without having been dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Borrower or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Borrower or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$10,000,000 or (ii) in the aggregate at any time an amount in excess of
$20,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur an ERISA Event which
individually results in or might reasonably be expected to result in liability
of Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
in excess of $10,000,000 during the term hereof; (ii) there shall occur one or
more ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$15,000,000 during the term hereof; or (iii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA which (A) individually results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $10,000,000 during the term
hereof or (B) in the aggregate results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $15,000,000 during the term
hereof; or

 

-94-



--------------------------------------------------------------------------------

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement, the Intercreditor Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default and at any time during the continuance thereof, at the
request of (or with the consent of) Requisite Lenders, upon notice to Borrower
by Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Revolving Loans, and (II) all other Obligations, and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. The Bank of New York is hereby appointed
Administrative Agent and Deutsche Bank Trust Company Americas is hereby
appointed Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes The Bank of New York to act as Administrative
Agent and Deutsche Bank Trust Company Americas to act as Collateral Agent in
accordance with the terms hereof and the other Credit Documents. The
Administrative Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. In this Section references to “Agents” shall include the
Administrative Agent, Collateral Agent and the Arranger. The provisions of this
Section 9 are solely for the benefit of the Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Borrower or any of its Subsidiaries.

 

-95-



--------------------------------------------------------------------------------

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents and no implied duties or
responsibilities shall be read into this Agreement against any Agent. Each Agent
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees. No Agent shall have, by reason hereof or any of
the other Credit Documents, a fiduciary relationship in respect of any Lender;
and nothing herein or any of the other Credit Documents, expressed or implied,
is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Revolving Loans or
as to the existence or possible existence of any Event of Default or Default or
to make any disclosures with respect to the foregoing. Anything contained herein
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Revolving
Loans or the component amounts thereof.

(b) Exculpatory Provisions. Agents and any of their respective officers,
partners, directors, employees or agents shall not be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Agents may distribute documents, deliverables or other materials to the Lenders
for acceptance or rejection, and may, upon appropriate notice, rely on the lack
of an objection by Lenders as a deemed approval of the action presented. Without

 

-96-



--------------------------------------------------------------------------------

prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons and shall be entitled to rely and
shall be protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any of the Affiliates of the Agents, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.3 and of Section 9.6 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by an Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to such Agent,
and not to any Credit Party, Lender or any other Person and no Credit Party,
Lender or any other Person shall have any rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Revolving Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and their
respective Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

 

-97-



--------------------------------------------------------------------------------

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Revolving Loans or at any time or times thereafter, and Agents
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b) Each Lender on the Closing Date, and each other Lender by delivering its
signature page to an Assignment Agreement, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

(c) Each Lender wishing to be public-side must designate a person or proxy who
is available to review and execute upon Nonpublic Information.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent.

(a) Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Borrower, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered

 

-98-



--------------------------------------------------------------------------------

to Borrower and Administrative Agent and signed by Requisite Lenders. Upon any
such notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days” notice to Borrower, to appoint a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Administrative
Agent and the resigning or removed Administrative Agent shall promptly transfer
to such successor Administrative Agent all sums, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents. If
the Requisite Lenders have not appointed a successor Administrative Agent,
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent hereunder and in any case, Administrative Agent’s
resignation shall become effective on the thirtieth day after such notice of
resignation. If neither the Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, the Requisite Lenders shall be
deemed to succeeded to and become vested with all the rights, powers, privileges
and duties of the resigning Administrative Agent. After any resigning or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.

(b) Collateral Agent may resign at any time by giving thirty 30 days’ prior
written notice thereof to Lenders and the Grantors, and Collateral Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Grantors and Collateral Agent signed by
the Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Administrative Agent, to appoint a successor Collateral Agent. If no willing
successor can be found, Collateral Agent has the right to appeal to a court of
competent jurisdiction for the appointment of a successor agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent who shall be reasonably
acceptable to Borrower, unless an Event of Default exists, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Agreement and the
Collateral Documents, and the retiring or removed Collateral Agent under this
Agreement shall promptly (i) transfer to such successor Collateral Agent all
sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the Liens created under the
Collateral Documents, whereupon such retiring or removed Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

 

-99-



--------------------------------------------------------------------------------

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable shall, at the request
and expense of Borrower, execute any documents or instruments necessary to
(i) in connection with a sale or disposition of assets permitted by this
Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(iii) of this Agreement and Section 7.2 of the Pledge
and Security Agreement.

9.9. Intercreditor Agreement.

Each Lender hereby consents to and approves each and all of the provisions
(i) of the Intercreditor Agreement, including the purchase rights set forth in
Section 5.6 thereof, and irrevocably authorizes and directs Administrative Agent
to execute and deliver the Intercreditor Agreement and to exercise and enforce
its rights and remedies and perform its obligations

 

-100-



--------------------------------------------------------------------------------

thereunder and (ii) of the Collateral Agency Agreement, and irrevocably
authorizes and directs the Administrative Agent to execute and deliver the
Collateral Agency Agreement and to exercise and enforce its rights and remedies
and perform its obligations thereunder.

9.10. Withholding Taxes.

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent,
Lender or Arranger, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, sent by telefacsimile or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent or Arranger shall be
effective until received by such Agent or Arranger, as applicable; provided
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) hereto as designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and

 

-101-



--------------------------------------------------------------------------------

other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties, the Lenders, and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of the Arranger, Administrative Agent and Collateral in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower,
including, without limitation, the reasonable fees, expenses and disbursements
of counsel (in each case including allocated costs of internal counsel); (b) all
the costs of furnishing all opinions by counsel for Borrower and the other
Credit Parties; (c) all the actual costs and reasonable expenses of creating,
perfecting and recording Liens in favor of

 

-102-



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (d) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers (provided, that, so long as no Event of Default has occurred and is
continuing, no more than one such third party appraiser, consultant or advisor
shall be retained on behalf the Agents, and Lenders without the prior written
consent of the Borrower); (e) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (f) all other actual and reasonable costs and expenses incurred by
each Agent and the Arranger, respectively, in connection with the syndication of
the Revolving Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (g) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent, and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Arranger and Lender and the officers, partners,
members, directors, trustees, advisors, employees, agents, sub-agents and
Affiliates of each Agent, Arranger and each Lender (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities; provided, (i) no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, and (ii) no Credit Party shall be liable for any settlement of any
claim or proceeding effected by any Indemnitee without the prior written consent
of Borrower (which consent shall not be unreasonably withheld or delayed), but
if settled with such consent or if there shall be a final judgment against an
Indemnitee, each of the Credit Parties shall indemnify and hold harmless such
Indemnitees from and against any loss or liability by reason of such settlement
or judgment in the manner set forth in this Agreement. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

-103-



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent,
Arranger and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Revolving Loan or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, and Borrower hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto or with any other Credit Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Revolving Loans or any other amounts due hereunder shall
have become due and payable pursuant to Section 2 and although such obligations
and liabilities, or any of them, may be contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender; provided, further, that any amendment, modification, termination or
waiver of any provision of the Collateral Documents or the Collateral Agency
Agreement, or consent to any departure by any Credit Party from any of the
provisions of the Collateral Documents, shall be further subject to the
provisions of the Collateral Agency Agreement regarding any such amendment,
modification or waiver.

 

-104-



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Revolving Loan or Revolving Loan
Note;

(ii) waive, reduce or extend any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Revolving Loan (other than any waiver
of any increase in the interest rate applicable to any Revolving Loan pursuant
to Section 2.7) or any fee or any premium payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of any Revolving Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in (a) the Credit Documents or (b) the Collateral Agency Agreement; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the written consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty;

 

-105-



--------------------------------------------------------------------------------

(iii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the written consent of
such Agent;

(iv) amend, modify, terminate or waive any provision of Section 8.1 of the
Pledge and Security Agreement, as the same applies to the Collateral Agent, or
any other provision thereof as the same applies to the rights or obligations of
the Collateral Agent, in each case without the written consent of the Collateral
Agent;

(v) amend, modify, terminate or waive any provision of this Agreement as the
same applies to the rights or obligations of Arranger without the written
consent of Arranger; or

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Arranger, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents, Arranger and Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Revolving Commitments, and Revolving Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Revolving Commitment
or Revolving Loan shall be effective, in each case, unless and until recorded in
the Register following receipt of an Assignment Agreement effecting the
assignment or transfer thereof, in each case, as provided in Section 10.6(d).
Each assignment shall be recorded in the Register on the Business Day the
Assignment Agreement is received by Administrative Agent, if received by 12:00
noon New York City time,

 

-106-



--------------------------------------------------------------------------------

and on the following Business Day if received after such time, prompt notice
thereof shall be provided to Borrower and a copy of such Assignment Agreement
shall be maintained, as applicable. The date of such recordation of a transfer
shall be referred to herein as the “Assignment Effective Date.” Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Revolving Commitments or Revolving Loans. At the request of
Collateral Agent the Administrative Agent shall provide the Collateral Agent
with access to the Register with regard to the holders and owners of the
corresponding Revolving Commitments and Revolving Loans listed thereon.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Revolving Commitment or Revolving
Loans owing to it or other Obligations (provided, however, that pro rata
assignments shall not be required and each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Revolving Loan and any related Revolving Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent;

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person (except in the case of assignments made by or to
Administrative Agent), consented to by each of Borrower and Administrative Agent
(such consent not to be (x) unreasonably withheld or delayed or, (y) in the case
of Borrower, required at any time an Event of Default shall have occurred and
then be continuing); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000.

(d) Mechanics. Assignments and assumptions of Revolving Loans, and Revolving
Commitments shall only be effected by manual execution and delivery to
Administrative Agent of an Assignment Agreement. Assignments shall be effective
as of the Assignment Effective Date. In connection with all assignments there
shall be delivered to Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver pursuant to Section 2.16(c).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Revolving Commitments
and Revolving Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Revolving Commitments or Revolving
Loans, as the case may be; and (iii) it will make or invest in, as the case may
be, its Revolving Commitments or Revolving Loans for its own account in

 

-107-



--------------------------------------------------------------------------------

the ordinary course and without a view to distribution of such Revolving
Commitments or Revolving Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of such Revolving
Commitments or Revolving Loans or any interests therein shall at all times
remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any Assignment
Agreement (i) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent of its interest in the Revolving Loans and
Revolving Commitments as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Revolving Commitments shall be modified to reflect any
Revolving Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Revolving Loan Note hereunder, the assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Revolving Loan Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Revolving Loan
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments and/or outstanding Revolving Loans of the assignee and/or
the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Revolving Commitments,
Revolving Loans or in any other Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Revolving Loan or Revolving Loan Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Revolving Commitment shall
not constitute a change in the terms of such participation, and that

 

-108-



--------------------------------------------------------------------------------

an increase in any Revolving Commitment or Revolving Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Revolving Loans hereunder in which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.16 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6:

(i) any Lender may assign and/or pledge all or any portion of its Revolving
Loans, the other Obligations owed by or to such Lender, and its Revolving Loan
Notes, if any, to secure obligations of such Lender including any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank; and

(ii) notwithstanding anything to the contrary in this Section 10.6, any Lender
may sell participations (or otherwise transfer its rights) in or to all or a
portion of its rights and obligations under the Credit Documents (including all
its rights and obligations with respect to the Revolving Loans) to one or more
lenders or other Persons that provide financing to such Lender;

provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment, pledge,
participation or other transfer and provided further, that in no event shall the
applicable Federal Reserve Bank, pledge, trustee, lender or other financing
source described in the preceding clauses (i) or (ii) be considered to be a
“Lender” or be entitled to require the assigning, selling or transferring Lender
to take or omit to take any action hereunder.

 

-109-



--------------------------------------------------------------------------------

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.14(c), 2.15, 2.16, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.13, 9.3(b)
and 9.6 shall survive the payment of the Revolving Loans.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any Liens or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Revolving Commitment of any other Lender hereunder.
Nothing contained herein

 

-110-



--------------------------------------------------------------------------------

or in any other Credit Document, and no action taken by Lenders pursuant hereto
or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY

 

-111-



--------------------------------------------------------------------------------

COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Arranger, each Agent and each Lender shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by Arranger, such Agent
or such Lender pursuant to the requirements hereof in accordance with
Arranger’s, such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Borrower that, in any event, Administrative Agent may disclose such information
to the Lenders and Arranger, each Agent and each Lender may make (i) disclosures
of such information to Affiliates of such Lender or Agent and to their
respective agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, pledgee, transferee or participant in connection with the
contemplated assignment, pledge, transfer or participation of any Revolving
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations (provided, such assignees,
pledgees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (iii) disclosure to
any rating agency when required by it, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to the Credit Parties received by it from
any of the Agents or any Lender, and (iv) disclosures required or requested by
any governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, Arranger, each Lender and each Agent shall make
reasonable efforts to notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency)

 

-112-



--------------------------------------------------------------------------------

for disclosure of any such non-public information prior to disclosure of such
information. In addition, Arranger, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Revolving Loans made hereunder shall bear interest at the Highest
Lawful Rate until the total amount of interest due hereunder equals the amount
of interest which would have been due hereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect. In addition, if
when the Revolving Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Revolving Loans made
hereunder or be refunded to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.21. Patriot Act. Each of Lender, Collateral Agent (for itself and not on
behalf of any Lender) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Credit Party that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Credit Party in accordance
with the Patriot Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include

 

-113-



--------------------------------------------------------------------------------

electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.23. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Loan Documents, the parties hereto acknowledge
and agree that Borrower and its Subsidiaries shall be required to take the
actions specified in Schedule 10.23 as promptly as practicable, and in any event
within the time periods set forth in Schedule 10.23 or such other time periods
as Arranger and Administrative Agent may agree. The provisions of Schedule 10.23
shall be deemed incorporated by reference herein as fully as if set forth herein
in their entirety. All provisions of this Agreement and the other Credit
Documents (including, without limitation, all conditions precedent,
representations, warranties, certificates, borrowing notices, covenants, events
of default and other agreements herein and therein) shall be deemed modified to
the extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
otherwise provided in the Credit Documents); provided that (a) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 10.23 and (b) all representations and
warranties relating to the Collateral Documents shall be required to be true
immediately after the actions required to be taken by this Section 10.23 have
been taken (or were required to be taken). The parties hereto acknowledge and
agree that the failure to take any of the actions required above within the
relevant time periods required above shall give rise to an immediate Event of
Default pursuant to this Agreement.

10.24. No Fiduciary Duty. Arranger, each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower. The
Borrower, its Subsidiaries and their respective affiliates each agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders, on the one hand, and the Borrower, its Subsidiaries, and
any of their respective stockholders or affiliates, on the other hand. Borrower,
its Subsidiaries and their respective affiliates each acknowledge and agree that
(i) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
its Subsidiaries and their respective affiliates, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
the Borrower, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower, its Subsidiaries
or their respective affiliates with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether any Lender or any
of its affiliates has advised or is currently advising the Borrower, its
Subsidiaries or their respective affiliates on other matters) or any other
obligation to the Borrower, its Subsidiaries or their respective affiliates

 

-114-



--------------------------------------------------------------------------------

except the obligations expressly set forth in the Credit Documents and (iv) the
Borrower, its Subsidiaries and their respective affiliates have consulted their
own legal and financial advisors to the extent each deemed appropriate. The
Borrower, each of its Subsidiaries and each of their respective affiliates each
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower, each of its Subsidiaries and each of their respective
affiliates each agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, its Subsidiaries or their respective affiliates in connection
with such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

-115-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MOVIE GALLERY, INC. By:   /s/ S. Page Todd   Name:   S. Page Todd   Title:  
Executive Vice President, Secretary, and General Counsel MOVIE GALLERY US, LLC
By:   Movie Gallery, Inc., its Manager and Sole Member By:   /s/ S. Page Todd  
Name:   S. Page Todd   Title:   Executive Vice President, Secretary, and General
Counsel



--------------------------------------------------------------------------------

M.G.A REALTY I, LLC By:   Movie Gallery US, LLC, its Manager and Sole Member  
By:  

Movie Gallery, Inc., its Manager and

Sole Member

  By:   /s/ S. Page Todd     Name:   S. Page Todd     Title:   Executive Vice
President, Secretary, and General Counsel

 

HOLLYWOOD ENTERTAINMENT CORPORATION By:   /s/ S. Page Todd Name:   S. Page Todd
Title:   Executive Vice President, Secretary, and General Counsel

 

MG AUTOMATION LLC By:   Hollywood Entertainment Corporation, its Manager and
Sole Member By:   /s/ S. Page Todd   Name:   S. Page Todd   Title:   Executive
Vice President, Secretary, and General Counsel

 

APPENDIX A-1



--------------------------------------------------------------------------------

SOPRIS PARTNERS SERIES A OF SOPRIS CAPITAL PARTNERS, LP,

    as Arranger

By:   /s/ Nikos Hecht Name:   Nikos Hecht Title:   Sole Member of the Managing
Member

 

APPENDIX A-1



--------------------------------------------------------------------------------

ENTERASPEN LIMITED, Lender By:  

Aspen Advisors LLC

Its Attorney-In-Fact with respect to the account

By:   /s/ Nikos Hecht Name:   Nikos Hecht Title:   Managing Member

 

APPENDIX A-1



--------------------------------------------------------------------------------

THE RICHMOND FUND, L.P., Lender By:  

Sopris Capital Advisors LLC

Its Attorney-In-Fact with respect to the account

By:   /s/ Nikos Hecht Name:   Nikos Hecht Title:   Managing Member

 

APPENDIX A-1



--------------------------------------------------------------------------------

SPV DOS LLC, Lender By:  

Sopris Capital Advisors LLC

Its Attorney-In-Fact with respect to the account

By:   /s/ Nikos Hecht Name:   Nikos Hecht Title:   Managing Member

 

APPENDIX A-1



--------------------------------------------------------------------------------

SOPRIS DP, SERIES A OF SOPRIS DP LP, Lender By:   Sopris Capital LLC, its
general partner By:   /s/ Nikos Hecht Name:   Nikos Hecht Title:   Managing
Member

 

APPENDIX A-1



--------------------------------------------------------------------------------

PRIVATE ADVISORS COINVESTMENT FUND, LP, Lender By:   PACIF GP, LLC, its general
partner By:   /s/ Louis W. Moelchert, III Name:   Louis W. Moelchert, III Title:
  Authorized Signatory

 

APPENDIX A-1



--------------------------------------------------------------------------------

PRIVATE ADVISORS, LLC, Lender By:   /s/ Rafael Astruc Name:   Rafael Astruc
Title:   Partner

 

APPENDIX A-1



--------------------------------------------------------------------------------

COX EQUITY PARTNERS, LTD, Lender By:   /s/ Craig Wideman Name:   Craig Wideman
Title:   Chief Investment Officer

 

APPENDIX A-1



--------------------------------------------------------------------------------

ENTERASPEN LIMITED, Lender By:  

Sopris Capital Advisors LLC

Its Attorney-In-Fact with respect to the account

By:   /s/ Nikos Hecht Name:   Nikos Hecht Title:   Managing Member

 

APPENDIX A-1



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as Administrative Agent

By:   /s/ Robert D. Hingston Name:   Robert D. Hingston Title:   Vice President

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving
Commitment    Pro
Rata
Share  

Enteraspen Limited

   $ 23,452,797    23.452  

Enteraspen Limited

   $ 12,500,000    12.500  

Sopris Partners, Series A of Sopris Capital Partners LP

   $ 20,000,000    20.000  

Sopris DP, Series A of Sopris DP LP

   $ 10,372,219    10.372  

The Richmond Fund LP

   $ 13,674,984    13.674  

SPV DOS LLC

   $ 5,000,000    5.000  

Private Advisors CoInvestment Fund, LP

   $ 2,000,000    2.000  

Private Advisors LLC

   $ 3,000,000    3.000  

Cox Equity Partners, Ltd.

   $ 10,000,000    10.000  

Total

   $ 100,000,000    100 %

 

APPENDIX B-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

MOVIE GALLERY, INC.

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

MOVIE GALLERY US, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

M.G.A. REALTY I, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

HOLLYWOOD ENTERTAINMENT CORPORATION

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

MG AUTOMATION LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

 

APPENDIX B-1



--------------------------------------------------------------------------------

in each case, with copies to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601-6636

Attention: Anup Sathy, Esq.

Facsimile: (312) 861-2200

and

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022-4611

Attention: Leonard Klingbaum, Esq.

Phone: (212) 446-4792

Facsimile: (212) 446-6460

 

APPENDIX B-2



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

Administrative Agent

Asset Solutions Division

600 E. Las Colinas Blvd, Suite 1300

Irving, TX 75039-5699

Attn.: Administrative Agent Portfolio Manager

Phone: (972) 401-8500

Fax: (972) 401-8557

bhingston@bnymellon.com

with a copy to:

Laurie G. Lang

Haynes and Boone, LLP

901 Main Street, Suite 3100

Dallas, TX 75202

Phone: (214) 651-5667

Fax: (214) 200-0667

SOPRIS PARTNERS SERIES A OF SOPRIS CAPITAL PARTNERS, LP

Arranger

314 South Galena Street, Suite 300

Aspen, CO 81611

Attn: Managing Member

phone: (970) 925-7620

fax: (970) 925-7804

email: nhecht@aspenadvisorsllc.com

with a copy to:

Sonnenschein Nath & Rosenthal LLP

1221 Avenue of the Americas

New York, NY 10020

Attn: Richard L. Sadowsky, Esq.

Telephone 212-233-9765

Facsimile (212) 768-6800

 

APPENDIX B-3



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

Collateral Agent:

Trust & Securities Services

60 Wall Street, MS NYC 60-2710

Attn: Project Finance Deal Manager- MOVI

Facsimile No.: (732) 578-4636

 

APPENDIX B-4